EXHIBIT 10.8
 

[cak_ex108001.jpg]




THE REPUBLIC OF THE GAMBIA



 
PETROLEUM (EXPLORATION, DEVELOPMENT & PRODUCTION) LICENCE
 
BLOCK A2



 
[cak_ex108002.jpg]
 
CAMAC Energy A2 (Gambia) Ltd.
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

ARTICLE 1
DEFINITIONS AND INTERPRETATION
2  
1.1  Defined Terms
2  
1.2  Interpretation  
11  
1.3  Annexes
13     ARTICLE 2
EXCLUSIVITY, TERM, EXPLORATION PERIOD AND DEVELOPMENT AND PRODUCTION PERIOD
13  
2.1  Exclusivity
13  
2.2  Term
13  
2.3  Exploration Period
14  
2.4  Exploration Period Special Extensions
15  
2.5  Development and Production Period
15     ARTICLE 3
WORK OBLIGATIONS
16  
3.1  Work Obligations
16  
3.2  Exploration Well Requirements
17     ARTICLE 4
WORK PROGRAMMES AND BUDGETS
18  
4.1  Submission of Work Programme and Budget
18  
4.2  Work Programme and Budget Content
18  
4.3  Work Programme and Budget Amendments
19  
4.4  Approval of Work Programme and Budget
19     ARTICLE 5
RELINQUISHMENT OF AREAS
   
5.1  Mandatory Periodic Relinquishment
21  
5.2  Relinquishment of Non-Commercial Discoveries, Potentially Commercial
Discoveries and Areas Surrounding Dry Wells
21  
5.3  Retention of Potentially Commercial Discoveries
21  
5.4  Conditions of Relinquishment
23

  23
ARTICLE 6
DISCOVERY, APPRAISAL AND DEVELOPMENT
   
6.1  Initial Notice of Discovery
24  
6.2  Discovery Merits Appraisal
26  
6.3  Appraisal Programme Report
27  
6.4  Scope of Discovery Areas
28  
6.5  Proposed Development and Production Plan Requirement and Content
29  
6.6  Approval of Proposed Development and Production Plan
31  
6.7  Amendments to Proposed Development and Production Plan
32

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE 7
ROYALTIES, BONUSES, RENTALS, PAYROLL TAX AND DEVELOPMENT LEVY 33  
7.1  Royalties, Rentals, Payroll Tax and Development Levy
33  
7.2  Royalty Payment Generally
34  
7.3  Royalty Amount
34  
7.4  Royalty Taken in Kind and Quantities Produced in Testing
35  
7.5  Royalty Partly Taken in Kind
36  
7.6  Defined Terms Relating to Royalties
36  
7.7  Royalty Statements
36  
7.8  Royalty Payment Timing
37  
7.9  Rental Payments
37  
7.10  Signature Bonus
38  
7.11  Development and Production Plan Bonuses
39  
7.12  Production Bonuses
39  
7.13  Additional Profits Tax
40  
7.14  Payroll Tax and National Development Levy
40  
7.15  Income Tax Clarifications
40    
ARTICLE 8
CONDUCT OF PETROLEUM OPERATIONS  41  
8.1  Standard of Petroleum Operations
41  
8.2  Content of Petroleum Operations
41  
8.3  Natural Gas Flaring
42  
8.4  No Perimeter Wells
43  
8.5  Survey Obligations
43  
8.6  Conduct of the Parties
43

   
ARTICLE 9
VALUATION OF CRUDE OIL 45  
9.1  Fair Market Value of Crude Oil
45  
9.2  Determination of Average Prices
47  
9.3  Annual Meeting
48  
9.4  Interim Royalty Calculations
49  
9.5  Derivative Contracts
49   49
ARTICLE 10
NATURAL GAS    
10.1  Non-Associated Gas Discovery
49  
10.2  Valuation of Royalty on Non-Associated Gas
49  
10.3  Associated Gas
50

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE 11
MARKETING AND DOMESTIC SUPPLY OBLIGATIONS 50  
11.1  Domestic Supply Obligation
50  
11.2  Price of Domestic Supply
50  
11.3  Marketing of Government’s Share of Crude Oil
50    
ARTICLE 12
GAMBIAN RESOURCES AND CORPORATE SOCIAL RESPONSIBILITY 51  
12.1  Use of Domestic Goods and Services
51  
12.2  Corporate Social Responsibility
51    
ARTICLE 13
EMPLOYMENT AND TRAINING 52  
13.1  Work Permits
52  
13.2  Employment of Gambian Citizens
52  
13.3  Expenditure on Training and Resources
52

 

ARTICLE 14 ASSETS AND INSURANCE 54  
14.1  Surrender of Assets after Term
54  
14.2  Disposal of Assets During Term
54  
14.3  Insurance
55  
14.4  Restoration
56    
ARTICLE 15
IMPORT DUTIES   56  
15.1  Import Duty Exemptions
56  
15.2  Disposal of Imported Items
56  
15.3  Imports by Expatriate Employees
56    
ARTICLE 16
FOREIGN EXCHANGE. 57  
16.1  Licensee’s Foreign Exchange Rights
57  
16.2  Expatriate Employee Foreign Exchange Rights
58    
ARTICLE 17
FINANCIAL GUARANTEE 58  
17.1  Financial Guarantee Amounts
58  
17.2  Claims Under Financial Guarantee
59    
ARTICLE 18
GOVERNMENT PARTICIPATION   59  
18.1  Participating Interest
59  
18.2  Exercise of Option to Acquire Participating Interest
59  
18.3  No Reimbursement of Past Expenses
60  
18.4  Liability for Future Development and Production Expenses
60  
18.5  Operating Agreement
60  
18.6  Ownership by National Oil Company of The Gambia
61

 
 
iii

--------------------------------------------------------------------------------

 
 
ARTICLE 19
RECORDS, REPORTS AND CONFIDENTIALITY 61  
19.1  Exploration Record Requirements
61  
19.2  Maps and Plans
62  
19.3  Production Reporting Requirements
63  
19.4  Development and Production Record Requirements
64  
19.5  Retention of Core and Cutting Samples
66  
19.6  Export of Samples
67  
19.7  Property and Assets Records
67  
19.8  Accounting and Tax Records and Reports
67  
19.9  Confidentiality
68  
19.10  Surrender of Records on Relinquishment
70

   
ARTICLE 20:
AUDITS 71  
20.1  Accounting Procedure Audit Rights
71    
ARTICLE 21:
ASSIGNMENT 72  
21.1  No Assignment Without Consent
72  
21.2  Assignment Free of Transfer Fees
72    
ARTICLE 22:
MEASUREMENT OF PETROLEUM 72  
22.1  Measurement of and Title to Petroleum
72  
22.2  Changes in Measurement Methods
73  
22.3  Verification of Measurement Methods
73  
22.4  Consequences of Inaccurate Measurement Methods
73  
22.5  Pressure of Natural Gas
74    
ARTICLE 23: 
DOMESTIC UNITIZATION AND JOINT DEVELOPMENT  74  
23.1  Domestic Unitization Order
74  
23.2  Joint Development of Infrastructure
77    
ARTICLE 24:
DIRECTIONS REGARDING PETROLEUM RESERVOIR ACROSS BOUNDARIES 78  
24.1  Cross-Border Unitization
78  
24.2  Observation of Cross-Border Unitization Scheme
78  
24.3  Amendments to Domestic Unitization Scheme
78

    ARTICLE 25:  APPLICABLE LAW  78  
25.1  Governing Law
78    
ARTICLE 26:
SURRENDER AND TERMINATION   79  
26.1  Surrender of Rights
79  
26.2  Termination
79  
26.3  Notice of Termination
80  
26.4  Cure Rights
80  
26.5  Consequences of Surrender or Termination or Expiry of Term
81    
ARTICLE 27:
FORCE MAJEURE 81  
27.1  Relief for Force Majeure
81  
27.2  Definition of Force Majeure
81  
27.3  Exclusions from Force Majeure
82  
27.4  Notice of Force Majeure
83  
27.5  Mitigation
83  
27.6  Extension of Term for Force Majeure
83

 
 
iv

--------------------------------------------------------------------------------

 
 
ARTICLE 28:  
ARBITRATION 84  
28.1  Amicable Settlement Efforts
84  
28.2  Notification
84  
28.3  Arbitration
84  
28.4  Arbitration Rules
84  
28.5  Law Governing the Arbitration
85  
28.6  Number of Arbitrators
85  
28.7  Method of Appointment of the Arbitrators
85  
28.8  Consolidation
86  
28.9  Place of Arbitration
86  
28.10  Language
87  
28.11  Entry of Judgment
87  
28.12  Service
87  
28.13  Conservatory and Provisional Measures
87  
28.14  Expert Determination
89  
28.15  Waiver of Sovereign Immunity
89  
28.16  Government’s Dispute Resolution Financing Option
90  
28.17  Confidentiality of Dispute Resolution Proceedings
91

    ARTICLE 29: INDEMNITY 91  
29.1  Indemnity
91    
ARTICLE 30:
NOTICES 91  
30.1  Method of Notice
91  
30.2  Addresses for Notice
92

    ARTICLE 31: MISCELLANEOUS  93  
31.1  Stability
93  
31.2  Inconsistencies
94  
31.3  Waivers
94  
31.4  Amendments
94  
31.5  Time of the Essence
94  
31.6  Payments
94  
31.7  Entire Agreement
95  
31.8  Successors and Assigns
95  
31.9  Severability
95 ANNEX “A”  DESCRIPTION OF LICENCE AREA 97 ANNEX “B”   MAP OF LICENCE AREA 98
ANNEX “C”   ROYALTY 99 ANNEX “D”   FORM OF BANK GUARANTEE 101

 
 
v

--------------------------------------------------------------------------------

 
 
(This Page Left Blank Intentionally.)
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
PETROLEUM LICENCE

 
Dated the 24th day of May, 2012
 
 
BETWEEN:
 
THE REPUBLIC OF THE GAMBIA, represented for these purposes by The Minister of
Petroleum
 
AND
 
CAMAC Energy A2 (Gambia) Ltd. with its registered office in George Town, Grand
Cayman

 
WHEREAS:
 
(A)
Subject to the Act, all rights relating to the ownership, exploration,
development, production and disposal of Petroleum existing in its natural state
in The Gambia are vested in the State;

 
(B)
The Minister of Petroleum is responsible for the regulation of the Petroleum
industry in The Gambia;

 
(C)
The Minister of Petroleum received an expression of interest for the Licensee in
relation to the conduct of Petroleum Operations in the License Area;

 
(D)
The Licensee is ready, willing and able to undertake Petroleum Operations in the
Licence Area;

 
(E)
The Licensee has represented and confirmed to the Minister of Petroleum that the
Licensee has the required financial capability, technical competence, and
resources necessary to undertake Petroleum Operations in the manner set out in
this Licence and the Act;

 
 
1

--------------------------------------------------------------------------------

 
 
As of the date first written above the Parties agree as follows:
 
ARTICLE 1:       DEFINITIONS AND INTERPRETATION
 
1.1      Defined Terms
 
In this Licence the following capitalized words shall have the following
meanings, and capitalized words used in this Licence and not defined below shall
have the meanings given to them in the Act and the Income Tax Act:
 
“Abandonment” means all actions associated with permanently ceasing a
significant operation (such as the drilling of a Well, conducting a Flow Test,
or Development and Production Operations) and remedying the effects of that
operation on the surrounding area in accordance with Best Industry Practice and
includes the plugging of a Well, the removal and salvage of associated
equipment, site restoration and all other such operations required by the Act
and the Commissioner; and “Abandon” and other such word derivatives shall be
construed accordingly.
 
“Abandonment Fund” means any account or fund established by agreement of the
Licensee and the Commissioner, including any revision or alteration thereof
agreed by the Licensee and the Commissioner, for which the Licensee shall be
required to make periodic contributions to fund some or all future Abandonment
obligations arising in connection with Petroleum Operations.
 
“Act” means the Petroleum (Exploration, Development and Production) Act, 2004 of
The Gambia, which is amended by the Petroleum (Exploration, Development and
Production) (Amendment) Act, 2007.
 
“Additional Profits Tax” has the meaning given to it in the Tax Schedule.
 
“Affiliate” means, with respect to any Person, any other Person which is
affiliated with such Person, and for the purposes of this Licence:
 
(a)
two Persons will be considered to be affiliated with each other if one of them
controls the other, or if both of them are controlled by a common third Person;
and

 
(b)
one Person will be considered to control another Person if it has the power to
direct or cause the direction of the management and policies of the other
Person, whether directly or indirectly, through one or more intermediaries or
otherwise, and whether by virtue of the ownership of shares or other equity
interests, the holding of voting rights or contractual rights, or otherwise.

 
 
2

--------------------------------------------------------------------------------

 

“Applicable Laws” has the meaning given to it in the Act.
 
Appraisal Operations means that portion of Exploration Operations following a
Commercial Discovery which is conducted for the purpose of delineating the
Discovery Area in which that Commercial Discovery is located in terms of
thickness and lateral extent and ascertaining the extent, volume and
commerciality of recoverable Petroleum from the Reservoir  enclosed  by  that 
Discovery  Area,  including  the  drilling  and  completion  of Appraisal Wells
and any activities or operations in connection with preparing or proposing a
Proposed Development and Production Plan (which includes reservoir analysis,
engineering, environmental and economic data gathering and analysis).
 
“Appraisal Programme” means a programme for the conduct of Appraisal Operations.
 
“Appraisal Well” means any Well which is not an Exploration Well and which has a
proposed bottom hole location inside a Discovery Area in which a Commercial
Discovery is located and which is drilled or to be drilled or Deepened prior to
the commencement of Development and Production Operations in respect of that
Discovery Area.
 
“Approved Derivative Contracts” means Derivative Contracts that have been
approved by the Commissioner pursuant to Clause 9.5.
 
“Approved  Development  and  Production  Plan”
 means  a  Proposed  Development  and Production Plan approved in accordance
with Clause 6.6.
 
“Approved Work Programme and Budget” means a Work Programme and Budget approved
in accordance with Clause 4.4.
 
“Associated  Gas”
 means  Natural  Gas  that  is  produced  with  Crude  Oil  from  the  same
Reservoir.
 
“Authorized Officer” has the meaning given to it in the Act.
 
 
3

--------------------------------------------------------------------------------

 
 
“Bank Guarantee” means a bank guarantee, applicable to the Initial Exploration
Period, First Extension Exploration Period, Second Extension Exploration Period
or any subsequent Extension Exploration Period as the case may be, in the form
attached as Annex “D”.
 
“Barrel” means a quantity consisting of 42 United States gallons, liquid
measure, corrected to a temperature of 60° Fahrenheit, under one atmosphere of
pressure.
 
“Best Industry Practice” has the meaning given to it in the Act.
 
“Cap Gas” means the portion of a Reservoir occupied by free Natural Gas which is
in contact with Crude Oil in the Reservoir.
 
“Commercial Discovery” means a Discovery from which the anticipated rate of
Production would reasonably warrant drilling Appraisal Wells into the Discovery
Area in which that Discovery is located.
 
“Commissioner” means the Commissioner for Petroleum Exploration, Development and
Production appointed by the President of The Gambia pursuant to the Act.
 
“Crude Oil” means any hydrocarbon which is in a liquid state at the wellhead or
gas/oil separator or which is extracted from Natural Gas in a plant, including
distillate and condensate.
 
“Deepening” means an operation whereby a Well is drilled to a target Interval
below the deepest Interval to which the Well was previously drilled; and
“Deepen” and other such word derivatives shall be construed accordingly.
 
“Delivery Point” has the meaning given to it in Clause 7.4(a).
 
“Derivative Contracts” means hedges or other similar financial instruments
entered into by the Licensee for the purpose of mitigating the risk of
fluctuations in the price of Petroleum produced from the Licence Area.
 
 
4

--------------------------------------------------------------------------------

 
 
“Development and Production Area” means one or more Discovery Areas as
delineated in an Approved Development and Production Plan.
 
“Development   and   Production   Operations”   means   those   operations   or   activities
undertaken  to  commence  Production  or  to  sustain  Production  once  Production  has
commenced (as the case may be), including the drilling and completion of
 Development and Production Wells but excluding Exploration Operations and
Appraisal Operations and the word “Development” shall be construed accordingly.
 
“Development and Production Period” has the meaning given to it in Clause 2.5.
 
“Development and Production Plan Bonus” means the amount described in Clause
7.11 payable by the Licensee upon the approval, pursuant to Clause 6.6, of a
Proposed Development and Production Plan.
 
“Development and Production Well” means any Well other than an Exploration Well
or Appraisal Well and which has a proposed bottom hole location inside a
Development and Production Area.
 
“Direct Operating Cost” has the meaning given to it in the Tax Schedule.
 
“Discovery” means the discovery of a Reservoir containing Petroleum not
previously proven by the drilling of a Well with Petroleum productivity being
demonstrated by either:
 
(a)
Petroleum being recovered at the surface in a flow measurable by conventional
industry testing methods; or

 
(b)
Reservoir fluid content and deliverability being demonstrated using
petrophysical and other subsurface evaluation technologies.

 
 
5

--------------------------------------------------------------------------------

 
 
“Discovery Area” means, at the relevant time, the aerial extent of a Discovery
in the form of a box or rectangle, defined:
 
(a)
vertically from the surface to the Geological Basement; and

 
(b)
horizontally 1 kilometers from the outermost area delimited by the mapped and
interpreted closure for that Discovery, as determined pursuant to Clause 6.3.

 
“Dispute” has the meaning given to it in Clause 28.1. “Dollars” or “$” means
United States Dollars. “Effective Date” means the date first written above.
 
“Environmental Impact Assessment” has the meaning given to it in the Act.
 
“Evaluation Period” means the period commencing on the date of a Discovery and
ending on the earlier of: (a) the date the Licensee notifies the Commissioner
pursuant to Clause 6.1(a)(iv) whether the Discovery is a Non-Commercial
Discovery, a Potentially Commercial Discovery or a Commercial Discovery;
and  (b) six (6) months from the date of the Discovery. However, if the Licensee
notifies the Commissioner that the Discovery merits further appraisal, both
Parties can negotiate a further extension of the Evaluation Period.
 
“Expatriate Employee” means any employee of the Licensee or its Subcontractors
who is not normally resident in The Gambia.
 
“Exploration” has the meaning given to it in the Act.
 
“Exploration Operations” means geoscientific studies and operations carried out
for or in connection with the search for Petroleum in the Licence Area by
geological, geophysical, or photogeological surveys (including remote sensing
techniques and site surveys), the drilling and completion of Exploration Wells,
Appraisal Operations (including the drilling and completion of Appraisal Wells)
and activities connected therewith.
 
“Exploration Period” means the period described in Clause 2.3.
 
 
6

--------------------------------------------------------------------------------

 
 
“Exploration Well” means a Well:
 
(a)
drilled in the course of Exploration Operations for the purpose of detecting the
existence of a Reservoir or Reservoirs at a place, position or depth where such
Reservoir or Reservoirs have not been previously known to exist; and

 
(b)
whose proposed bottom hole location is located:

 
 
(i)
outside any Discovery Area or Development and Production Area and within a
Producing Interval that is (A) higher than the highest point in a Discovery Area
or (B) lower than the deepest point in a Discovery Area; or

 
 
(ii)
more than 5 kilometres from an existing Well where such distance is measured
from the coordinates where the existing Well penetrated, and the subject Well is
anticipated to penetrate, the applicable Producing Interval.

 
“Extended Flow Test” means a Flow Test that Petroleum flows from a Well for a
period exceeding 10 days with the intent to help define or help determine the
geometric limits, content and productivity of a Reservoir or Reservoirs.
 
“Extension Bonus” means a bonus payable by the Licensee to the Government
pursuant to Clause 2.3 in respect of an extension following the Second Extension
Exploration Period.
 
“Extension Exploration Period” means the First Extension Exploration Period, the
Second Extension Exploration Period, or any additional finite period by which
the Exploration Period is extended pursuant to Clause 2.3(a)(iii), as the
context requires.
 
“Financial Guarantee” has the meaning given to it in the Act.
 
“First Extension Exploration Period” has the meaning given to it in Clause
2.3(a)(ii)(A).
 
 
7

--------------------------------------------------------------------------------

 
 
“Flow  Test” means a test to measure a Reservoir’s ability of flowing Petroleum
to the surface, the percentage or volume of water (if any) in the Reservoir,
liquid and gas gravities, the shut-in pressure prior to testing and other
technical data.
 
“Geological Basement” means any igneous or metamorphic rock or any Interval in
and below which the geological structure or physical characteristics of the rock
sequence do not have the properties necessary for the accumulation of Petroleum
in commercial quantities and which reflects the maximum depth at which any such
accumulation can be reasonably expected.
 
“Government” means The Republic of The Gambia.
 
“Health, Safety and Environment Laws” has the meaning given to it in the Act.
 
“Income Tax Act” means the Income and Sales Tax Act, 2004 of The Gambia, which
is amended by Income and Sales Tax (Amendment) Act, 2007 and Income and Sales
Tax (Amendment) (No.2) Act, 2007.
 
“Initial Exploration Period” has the meaning given to it in Clause 2.3(a)(i).
 
“Interval” means a recognizable vertical section or unit of rocks that is
distinct from that above or below.
 
“Licence Area” means on the Effective Date the rectangular area described in
Annex “A” and shown on the map in Annex “B”, as reasonably extended to the
Geological Basement but thereafter excludes any portions (including three
dimensional portions) of that area in respect of which the Licensee’s rights
under this Licence have been relinquished or surrendered pursuant to this
Licence.
 
“Licensee” means CAMAC Energy A2 (Gambia) Ltd. and its successors and permitted
assigns.
 
“Minister of Petroleum” means the Minister of the Ministry of Petroleum
responsible for Petroleum industry.
 
 
8

--------------------------------------------------------------------------------

 
 
“Natural Gas” means hydrocarbons which are gaseous under normal atmospheric
conditions and includes wet gas, dry gas and residue gas remaining after the
extraction of liquid hydrocarbons from wet gas.
 
“Net Income from Petroleum Operations” has the meaning given to it in the Tax
Schedule.
 
“Non-Associated Gas” means Natural Gas other than Cap Gas and Associated Gas.
 
“Non-Commercial Discovery” means a Discovery that is neither a Potentially
Commercial Discovery nor a Commercial Discovery.
 
“Party”
 means  the  Licensee  (including  each  Person  constituting  the  Licensee)  or  the
Government, as the context requires, and “Parties” means both of them.
 
“Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated
association, unincorporated syndicate, unincorporated  organization, trust  (including a
business trust), body corporate, company, joint stock company, joint venture,
governmental authority, and where the context requires any of the foregoing when
they are acting as trustee, executor, administrator or other legal
representative.
 
“Petroleum” has the meaning given to it in the Act.
 
“Petroleum Operations” has the meaning given to it in the Act.
 
“Potentially  Commercial  Discovery”
 means  a  Discovery  that  is  not  a  Commercial Discovery and which the
Licensee reasonably believes may become a Commercial Discovery prior to the end
of the Exploration Period.
 
“Producing Interval” means an Interval that is, or is reasonably expected to be
(as the case may be), Productive.
 
 
9

--------------------------------------------------------------------------------

 
 
“Production” means, as the context requires, (a) the flowing of Petroleum from a
Reservoir to the surface, for a purpose other than a Flow Test, or (b) the
Petroleum that has been flowed from a Reservoir to the surface and saved, and
not consumed in the operations causing the flow of such Petroleum to the
surface; and “Produced” and other such word derivatives shall be construed
accordingly.
 
“Proposed Development and Production Plan” means the detailed document required
in order to obtain approval by the Commissioner pursuant to Clause 6.6 of
Development and Production Operations in respect of one or more Discovery Areas
that, among other things, is in accordance with, and includes the information
specified in, Clause 6.5 including policies and procedures for Abandonment in
connection therewith.
 
“Quarter” means a period of three consecutive months starting with the first day
of January, April, July or October.
 
“Regulations” has the meaning given to it in the Act.
 
“Reservoir” means a porous, permeable sedimentary rock formation or fractured
rock formation containing or appearing to contain quantities of Petroleum which
is enclosed or surrounded by layers of less-permeable or impervious rock, that
is separated or appears to be separated from other such formations and which has
its own pressure system so that Production from, or Wells drilled, anywhere in
the formation affects the pressure throughout the rock formation.
 
“Resource Expense” has the meaning given to it in the Tax Schedule.
 
“Satellite Development” means one or more Discovery Areas described in a
Proposed Development and Production Plan (or otherwise) to be Produced through
any Production facilities installed pursuant to, in respect of, or contemplated
by (as the case may be) an Approved Development and Production Plan.
 
 
10

--------------------------------------------------------------------------------

 
 
“Second Extension Exploration Period” has the meaning given to it in Clause
2.3(a)(ii)(B).
 
“Tax Schedule” means the Second Schedule of the Income Tax Act.
 
“Term” means the term of this Licence described in Clause 2.2.
 
“Well” means a hole drilled or bored into the ground or seabed, the entirety of
which is
within  the  Licence  Area  and  whose  target  bottom  hole  location  is  within  or  below  a
Producing Interval.
 
“Work Programme and Budget” means an annual plan and budget for the conduct of
those Petroleum Operations to be undertaken in the year governed by such plan.
 
1.2     Interpretation
 
(a)
The words  “include” and  “including” when  used  in  this  Licence shall  be
construed without limitation.

 
(b)
References to a statute, treaty or legislative provision in this Licence shall
be construed, at any particular time, as including a reference to any
modification, extension or re-enactment at any time then in force and to all
subordinate legislation made from time to time under it.

 
 
11

--------------------------------------------------------------------------------

 
 
(c)
Clause headings are included for convenience only and shall not affect the
interpretation of this Licence.



(d)
Every reference to an “Article”, “Clause” or “Annex” is a reference to an
Article or Clause of, or an Annex to, this Licence.



(e)
Every reference to a “Section” or “Part” is a reference to a Section or Part of
the Act.



(f)
Every reference to a “day”, “month” or “year” is a reference to a day, month or
year on the Gregorian calendar.

 
(g)
If  at  any  time  an  index  used  in  the  License  is  withdrawn  or  becomes
unavailable for any reason or becomes, in the reasonable opinion of either
Party, inappropriate as a basis for indexation pursuant to this Licence, then
upon written notice of either Party to the other, the Parties shall:

 
 
(i)
use reasonable efforts to agree on a mutually acceptable replacement index; and

 
 
(ii)
if after fourteen (14) days of such notice they have been unable to agree on a
mutually acceptable replacement index, then either Party may refer the matter to
an expert, who shall determine an appropriate substitute index pursuant to
Clause 28.14,

 
 
provided that pending the substitution of a replacement index, no index
adjustment shall be made, and following the substitution of a replacement index
the Parties shall make the indexation adjustment with the substitute index
retroactively to the date on which the relevant adjustment would otherwise have
been made.

 
 
12

--------------------------------------------------------------------------------

 
 
1.3      Annexes
 
The following Annexes are attached to and form part of this Licence:
 
Annex “A”                              Description of Licence Area
 
Annex “B”                               Map of Licence Area
 
Annex “C”                               Royalty
 
Annex “D”                               Form of Bank Guarantee
 
ARTICLE 2:         EXCLUSIVITY, TERM, EXPLORATION PERIOD AND DEVELOPMENT AND
PRODUCTION PERIOD
 
2.1     Exclusivity
 
Subject to the Act, the Licensee during the Term shall on the terms and
conditions set out or referred to herein have the exclusive right to carry on
Petroleum Operations, and execute such works as may be necessary or expedient in
relation to those Petroleum Operations, in the Licence Area.
 
2.2     Term
 
Unless sooner terminated or surrendered pursuant to Article 26, this Licence
shall commence on the Effective Date and remain in force until the first to
occur of the following:
 
(a)
the last day of the Exploration Period if there has been no Development
andProduction Period;

 
(b)
the last day of the last subsisting Development and Production Period; and

 
(c)
the day that is 30 years from the Effective Date, (the“Term”).

 
 
13

--------------------------------------------------------------------------------

 
 
2.3     Exploration Period
 
(a)
The Exploration Period shall commence on the Effective Date and, unless this
License is sooner terminated or surrendered pursuant to Article 26 shall
continue:

 

 
(i)
for an initial period of four (4) years from the Effective Date (the “Initial
Exploration Period”);

 

 
(ii)
provided that the Licensee has fulfilled its obligations hereunder including
under Article 3, upon the Licensee’s election made by notice in writing to the
Commissioner:

 





 
(A)
not later than thirty (30) days before the Initial Exploration Period would
otherwise expire, for a period of two (2) years from the date of expiry of the
Initial Exploration Period (the "First Extension Exploration Period"); and

 
 
(B)
not later than thirty (30) days before the date on which the First Extension
Period would otherwise expire, for a period of two (2) years from the date of
expiry of the First Extension Exploration Period (the "Second Extension
Exploration Period");

 

 
(iii)
at the absolute discretion of the Commissioner and subject to a submission to
the Commissioner, not later than sixty (60) days before the date on which the
Second Extension Exploration Period or any subsequent Extension Exploration
Period would expire, of a satisfactory Work Programme and Budget by the Licensee
and to the payment by the Licensee to the Government of an Extension Bonus in an
amount determined by the Commissioner, for such further period as the
Commissioner may determine in his or her discretion (acting reasonably); in
respect of the areas and for the periods (if any) referred to Clause 2.4; and

 

 
(iv)
for the period of any extension calculated pursuant to Clause 27.6.

 



(b)
Unless the Commissioner notifies the Licensee of any objection within forty-
five (45) days of receiving a notice under Clause 2.3(a)(ii), the Licensee shall
be deemed to have fulfilled its obligations under Article 3 in respect of the
relevant period.

 
 
14

--------------------------------------------------------------------------------

 
 
(c)
The Exploration Period may run concurrently with one or more Development and
Production Periods.

 
(d)
Extension  Bonuses  paid  by  the  Licensee  to  the  Government  shall  not
constitute Resource Expenses, Direct Operating Costs or otherwise to be
deductible for the purposes of calculating the Licensee’s Net Income from
Petroleum Operations pursuant to the Tax Schedule.

 
2.4      Exploration Period Special Extensions
 



(a)
If pursuant to Clause 6.1 the Licensee has notified the Commissioner that it has
found a Discovery, the Exploration Period shall not, in respect of the Discovery
Area to which that Discovery relates, terminate before the end of the Evaluation
Period.

 
(b)
If  the  Licensee  is  drawing  up  an  Appraisal  Programme  or  undertaking
Appraisal Operations in compliance with Clause 6.2, the Exploration Period shall
not terminate in respect of the Discovery Area to which that Appraisal Programme
or those Appraisal Operations relate until the first to occur of the following:

 



 
(i)
the date on which the Proposed Development and Production Plan submitted by the
Licensee in respect of the Discovery Area is approved by the Commissioner
pursuant to Clause 6.6;

 
 
(ii)
where the Commissioner does not approve the Proposed Development and Production
Plan and reference is made to an expert, the date approval is given pursuant to
Clause 6.6(c) or a determination is made pursuant to Clause 6.6(d); and

 
 
(iii)
the date the Licensee gives notice, or is deemed to have given notice, to the
Commissioner under Clause 6.2(a)(ii) that the Licensee does not intend to enter
into Development and Production Operations in respect of that Discovery Area.



2.5     Development and Production Period
 
A Development and Production Period shall commence with respect to each
Development and Production Area on the date when the Commissioner pursuant to
Article 6 approves the Proposed Development and Production Plan in relation to
such area, and unless this Licence is extended or sooner terminated or
surrendered in accordance with its terms, shall, in respect of the Development
and Production Area, continue to subsist until the day that is twenty-five (25)
years from the date of such approval or until the day that is thirty (30) years
after the Effective Date, whichever is first to occur. The Development and
Production Period may, at the absolute discretion of the Commissioner, on
application by the Licensee made not later than 12 months before the date on
which the Development and Production Period would otherwise expire, be extended
by the Commissioner in respect of the Development and Production Area for ten
(10) years on such terms and conditions as he or she may determine.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 3:       WORK OBLIGATIONS
 
3.1     Work Obligations
 
Subject to the provisions of this Article, in the course of carrying on
Exploration Operations in the Licence Area the Licensee shall, during the
several periods into which Exploration activities may occur hereunder,
diligently carry out the following Exploration Operations:
 
(a)
Initial Exploration Period:
 
Prior to the end of the Initial Exploration Period, the Licensee shall complete
at least:

 
 
(i)
a regional geological study;

 
 
(ii)
acquiring, processing and interpreting seven hundred and  fifty (750) square
kilometer 3D seismic data;

 
 
(iii)
drilling one (1) Exploration Well to the total depth of five thousand (5,000)
meters below mean sea level; and

 
 
(iv)
evaluating the drilling results.

 
 
The (i) and (ii) work obligations of the Initial Exploration Period shall be
completed before the end of the second year of the Initial Exploration Period.

 
 
16

--------------------------------------------------------------------------------

 
 
(b)
First Extension Exploration Period:
 
Prior to the end of the First Extension Exploration Period, the Licensee shall
complete at least:

 
 
(i)
preparation work for drilling;

 
 
(ii)
drilling one (1) Exploration Well to the total depth of five thousand (5,000)
meters below mean sea level and evaluating the results.

 
(c)
Second Extension Exploration Period:
 
Prior to the end of the Second Exploration Period, the Licensee shall complete
at least:

 
 
(i)
preparation work for drilling;

 
 
(ii)
drilling one (1) Exploration Well to the total depth of five thousand (5,000)
meters below mean sea level and evaluating the results.

 
3.2          Exploration Well Requirements
 
(a)
No Exploration Well drilled by the Licensee shall be treated as discharging any
obligation of the Licensee to drill Exploration Wells hereunder unless:

 
 
(i)
it has been drilled to a Producing Interval above the depth set out in Clause
3.1; or

         
 
(ii)
before reaching such Producing Interval the Geological Basement is encountered.

 
 
17

--------------------------------------------------------------------------------

 
 
(b)
If prior to discharging its obligation to drill an Exploration Well the Licensee
encounters insurmountable technical problems which make further drilling unsafe
or impractical, the Licensee shall Abandon that Exploration Well and comply with
its obligations under the Act in respect thereof and drill a substitute
Exploration Well in the License Area that meets (at a minimum) the requirements
described in this Article 3 above that applied to the Abandoned Exploration
Well, unless otherwise agreed with the Commissioner.

 
ARTICLE 4:       WORK PROGRAMMES AND BUDGETS
 
4.1     Submission of Work Programme and Budget
 
At least three months prior to the beginning of each year during the Term the
Licensee shall prepare and submit to the Commissioner a detailed Work Programme
and Budget setting forth the Petroleum Operations which the Licensee proposes to
carry out in that year and a reasonable estimate of the cost thereof.
 
4.2     Work Programme and Budget Content
 
Every Work Programme and Budget submitted to the Commissioner pursuant to this
Article 4 and every amendment thereto shall:
 
(a)
be consistent with the requirements set out in Article 3 in respect of any
Exploration Operations to be undertaken in the period to which the Work
Programme and Budget relates; and

 
(b)
be consistent with the requirements set out in the applicable Approved
Development and Production Operations to be undertaken in the period to which
the Work Programme and Budget relates, and in addition, every amendment thereto
shall be necessary or desirable for Development and Production Operations.

 



 
18

--------------------------------------------------------------------------------

 
 
4.3     Work Programme and Budget Amendments
 
By giving written notice to the Commissioner the Licensee may propose amendments
to any Work Programme and Budget or any revised Work Programme and Budget. A
notice under this Clause 4.3 shall state the reasons why in the reasonable
opinion of the Licensee the proposed amendments meet the requirements of Clause
4.2.
 
4.4     Approval of Work Programme and Budget
 
(a)
The Commissioner shall approve any Work Programme and Budget submitted pursuant
to Clause 4.1 and any revisions thereto proposed pursuant to Clause 4.3 if the
proposed Work Programme and Budget or revisions meet the requirements of Clause
4.2.

 
(b)
If the Commissioner wishes to propose any revisions to a proposed Work Programme
and Budget or proposed revisions thereto, he or she shall, within six (6) weeks
after receipt thereof, so notify the Licensee specifying in reasonable detail
his or her reasons. Promptly after receipt of a proposal from the Commissioner
pursuant to this Clause 4.4(b), the Licensee shall make such revisions as the
Licensee deems appropriate and give written notification thereof to the
Commissioner together with the revised Work Programme and Budget.

 
(c)
If the Commissioner does not  propose revisions to a proposed Work Programme and
Budget or proposed revisions thereto within six (6) weeks after receipt thereof,
the Commissioner will be deemed to have approved the proposed Work Programme and
Budget or proposed revisions thereto.

 
 
19

--------------------------------------------------------------------------------

 
 



(d)
If the Commissioner does not approve the revisions proposed by the Licensee
pursuant to Clause 4.3 or 4.4(b) then the Commissioner shall notify the Licensee
within six (6) weeks after his or her receipt thereof and the Parties shall meet
promptly thereafter and attempt to agree on a Work Programme and Budget. If the
Parties are unable to agree within thirty (30) days of their first meeting, then
either Party may refer the matter to an expert for determination pursuant to
Clause 28.14.

 
(e)
Where  the  expert  determines  that  the  Work  Programme  and  Budget  or
revisions thereto meets the requirements of Clause 4.2, the Commissioner shall
forthwith give the requisite approval to the Work Programme and Budget or
revisions thereto submitted by the Licensee.

 
(f)
Where  the  expert  determines  that  the  Work  Programme  and  Budget  or
revisions   thereto   do   not   meet   the   requirements   of   Clause   4.2,   the
Commissioner shall give the Licensee a reasonable period not exceeding one
(1)  month  within  which  to  revise  the  Work  Programme  and  Budget  or
revisions thereto in order to ensure that, taking account of the decision of the
expert, the Work Programme and Budget or revisions thereto meets the
requirements of Clause 4.2.  If in the opinion of the Commissioner the revised
Work  Programme  and  Budget  or  revisions  thereto  do  not  duly  take  into
account the decision of the expert and meet the requirements of Clause 4.2, then
the Commissioner shall within thirty (30) days make such revisions to the Work
Programme and Budget or revisions thereto as he or she deems appropriate and
shall submit both the Commissioner’s revised Work Programme and Budget or
revisions thereto and the Licensee’ s revised Work Programme and Budget or
revisions thereto to the expert referred to in Clause 4.4 (d).  Within thirty
(30) days thereafter the expert shall choose between the two submitted Work
Programmes and Budgets or revisions thereto based upon which most closely takes
into account that expert’s previous decision and meets the requirements of
Clause 4.2 and the Commissioner shall forthwith give the requisite approval to
the chosen Work Programme and Budget.



 
(g)
The Licensee shall diligently undertake and complete all Petroleum Operations
described in any Work Programme and Budget approved pursuant to this Clause 4.4.



 



 
20

--------------------------------------------------------------------------------

 


ARTICLE 5:       RELINQUISHMENT OF AREAS
 
5.1          Mandatory Periodic Relinquishment
 
The Licensee shall:
 
(a)
on or prior to the commencement of the Second Extension Exploration Period,
relinquish its rights in respect of at least twenty percent (20%)of the portion
of the Licence Area; and

 
(b)
at the end of the Exploration Period, relinquish all of the Licence Area that
does not at that time comprise a Development and Production Area, or the portion
of the Licence Area mutually agreed if being extended to a subsequent Extension
Exploration Period.

 
5.2          Relinquishment of Non-Commercial Discoveries, Potentially
Commercial Discoveries and Areas Surrounding Dry Wells
 
(a)
If the Licensee notifies the Commissioner pursuant to Clause 6.1(a)(iv)(C) that
a Discovery is a Non-Commercial Discovery or, subject to Clause 5.3, a
Potentially Commercial Discovery, the Licensee shall relinquish its rights in
respect of the larger of the following areas:



 
(i)
the Discovery Area relating to that Discovery; or

 
 
(ii)
twenty percent (20%) of the Licence Area inclusive of the Discovery Area
relating to that Discovery.

 
 
21

--------------------------------------------------------------------------------

 
 
(b)
If the Licensee notifies the Commissioner pursuant to Clause 6.2(a)(ii)(A) that
a Discovery will not be the subject of Development and Production Operations by
the Licensee, the Licensee shall relinquish its rights in respect of the greater
of:



 
(i)
the Discovery Area relating to that Discovery; or

 
 
(ii)
twenty percent (20%) of the Licence Area inclusive of the Discovery Area
relating to that Discovery.

 
(c )
If the Licensee permanently or for any prolonged period without reasonable
justification ceases the drilling of an Exploration Well without making a
related Discovery, the Licensee shall relinquish its rights in respect of twenty
percent  (20%) of the Licence Area inclusive of the well bore of that
Exploration Well.

 



(d)
The relinquishments in Clauses 5.2(a), (b) and (c) shall be effective:

 



 
(i)
as at the end of the Initial Exploration Period if the Discovery to which that
Discovery Area relates, or the cessation of the drilling of the Exploration
Well, occurred during the Initial Exploration Period;

 
 
(ii)
as at the end of the First Extension Exploration Period if the Discovery to
which that Discovery Area relates, or the cessation of the drilling of the
Exploration Well, occurred during the First Extension Exploration Period; and

 
 
(iii)
as at the end of the Second Extension Exploration Period if the Discovery to
which the Discovery Area relates, or the cessation of the drilling of the
Exploration Well, occurred during or after the Second Extension Exploration
Period, and shall be in addition to, and calculated by reference to the Licence
Area after, the relinquishments described in Clause 5.1.

 



 
and shall be in addition to, and calculated by reference to the Licence Area
after, the relinquishments described in Clause 5.1.

 
 
22

--------------------------------------------------------------------------------

 

5.3     Retention of Potentially Commercial Discoveries
 
Until the earlier of:
 
(a)
the day that is eight (8)years after the Effective Date, or

 
(b)
the day on which the Licence is terminated,

 
the Licensee shall retain its rights in respect of each Discovery Area that the
Licensee notifies the Commissioner pursuant to Clause 6.1(a)(iv)(B) is a
Potentially Commercial Discovery if, together with that notice, the Licensee
pays to the Government one million Dollars ($1,000,000).
 
5.4     Conditions of Relinquishment
 
(a)
In this Article 5, each reference to the Licence Area from which a portion is to
be relinquished is a reference to the Licence Area as it was immediately prior
to the relinquishment, excluding:

 
 
(i)
any Discovery Area relating to a Discovery the commerciality of which is still
being assessed by the Licensee pursuant to Clause 6.1(a);

 
 
(ii)
any Discovery Area that is a Potentially Commercial Discovery in respect of
which the Licensee has made a payment pursuant to Clause 5.3;

 
 
(ii)
any Discovery Area that is the subject of Appraisal Operations;

 
 
23

--------------------------------------------------------------------------------

 
 
 
(iv)
any Discovery Area that is the subject of an outstanding Proposed Development
and Production Plan pursuant to Clause 6.6 or Clause6.7;and



 
(v)
any subsisting Development and Production Area.

 



(b)
Each area relinquished under Clause 5.2  must be a contiguous three dimensional
area extending vertically from the surface to the Geological Basement that is of
a size and shape that will reasonably permit the carrying out of Petroleum
Operations therein.

 
(c)
The Licensee shall specify the area to be relinquished by notice to the
Commissioner at least sixty (60) days prior to the day on which the
relinquishment is to take effect.  If the Licensee fails to provide this notice
by that date, the Commissioner shall have the absolute discretion to determine
the area to be relinquished and shall notify the Licensee accordingly prior to
the date which the relinquishment is to take effect.

 
(d)
The Licensee shall comply with its rehabilitation obligations under Section 50
of the Act prior to its relinquishment of any area pursuant to Clause 5.1 or
Clause 5.2.

 
ARTICLE 6:       DISCOVERY, APPRAISAL AND DEVELOPMENT


6.1          Initial Notice of Discovery
 
(a)
Upon a Discovery in the Licence Area the Licensee shall:

 
 
(i)
as soon as practicable after the Discovery, and in any event within one (1)
month thereof, notify the Commissioner of the Discovery;

 
 
(ii)
as soon as practicable after notifying the Commissioner pursuant to Clause
6.1(a)(i), furnish full particulars in writing of the Discovery to the
Commissioner;

 
 
24

--------------------------------------------------------------------------------

 
 
 
(iii)
promptly run an Extended Flow Test and/or other tests in respect of the
Discovery and carry out a technical evaluation thereof and of all other
relevant subsurface data and submit the evaluation to the Commissioner as soon
as it is completed (and in any event within five (5) months of finding the
Discovery); and

 
 
(iv)
within one (1) month after the date on which the technical evaluation is
submitted to the Commissioner, notify the Commissioner in writing whether or not
in the reasonable opinion of the Licensee the Discovery is:



 



(A)          a Commercial Discovery; or
 
(B)           a Potentially Commercial Discovery; or
 
(C)           a Non-Commercial Discovery.
 
(b)
If  the  Commissioner  receives  notice  from  the  Licensee  that  the  Licensee
classified a Discovery as a Potentially Commercial Discovery pursuant to Clause
6.1(a)(iv)(B) and the Commissioner believes that the Discovery should be
classified as a Commercial Discovery, the Commissioner shall notify the Licensee
within sixty (60) days (failing which the Commissioner shall be deemed to have
agreed with the Licensee’s classification). The parties shall attempt in good
faith to resolve any differences regarding the Licensee’s classification, but if
they are unable to do so within sixty (60) days of the Commissioner having given
notice under this Clause 6.1(b), either party may refer the matter to an expert
for determination pursuant to Clause 28.14.

 
(c )
If  the  expert  referred  to  in  Clause  6.1(b)  determines  that  the  Licensee’s
classification of a Discovery as a Potentially Commercial Discovery pursuant to
Clause 6.1(a)(iv)(B) was incorrect and that the Discovery should have been
classified as a Commercial Discovery under Clause 6.1(a)(iv)(A), the
corresponding payment received from the Licensee pursuant to Clause 5.3 shall be
accounted for as Resource Expense and the Licensee may notify the
Commissioner  within  thirty  (30)  days  of  the  expert’s  decision  that  the
Licensee elects to appraise the Discovery Area pursuant to Clause 6.2. If the
Licensee does not so notify the Commissioner within thirty (30) days, the
Licensee shall be deemed to have classified the Discovery as a Non- Commercial
Discovery pursuant to Clause 6.1(a)(iv)(C) and shall relinquish the area of that
Discovery pursuant to Clause 5.2(a).



 
25

--------------------------------------------------------------------------------

 
 
6.2          Discovery Merits Appraisal
 
(a)
If the Licensee notifies the Commissioner that a Discovery is a Commercial
Discovery under Clause 6.1(a)(iv)(A) or Clause 6.2(d), or if the Licensee
elects to appraise a Discovery Area after a determination by the expert pursuant
to Clause 6.1(c), the Licensee shall:

 
 
(i)
within sixty (60) days draw up and submit to the Commissioner for his or her
information an Appraisal Programme in respect of the Discovery Area and
thereafter promptly carry out Appraisal Operations in accordance with the
aforesaid Appraisal Programme;

 
 
(ii)
within a period of twenty-four (24) months from the date on which the Licensee
notified the Commissioner that the Discovery Area was a Commercial Discovery or
the date of the Licensee’s election under Clause 6.1(c), whichever is
applicable:

 





 
(A)
notify the Commissioner in writing that the Licensee does not intend to enter
into Development and Production Operations in respect of the Discovery Area;

 
 
(B) 
in respect of a Discovery of Crude Oil, submit to the Commissioner a Proposed
Development and Production Plan in respect of the Discovery Area pursuant to
Clause 6.5; or

 
 
(C)
in respect of a Discovery of Non-Associated Gas, notify the Commissioner by
notice in writing that the Licensee intends to enter into Development and
Production Operations in respect of the Discovery Area and is ready to promptly
commence negotiations with the Commissioner pursuant to Article 10,



 
provided that if the Licensee fails to provide any of the applicable submissions
or notices referred to in Clause 6.2(a)(i) - (ii) within the time periods set
out therein, then on the last day of the applicable time period the Licensee
shall be deemed to have notified the Commissioner under Clause 6.2(a)(ii)(A)
that the Licensee does not intend to enter into Development and Production
Operations in respect of the Discovery Area.

 
 
26

--------------------------------------------------------------------------------

 
 
(b)
If the Licensee notifies the Commissioner that the Discovery is a Potentially
Commercial   Discovery   under   Clause   6.1(a)(iv)(B),   the   Licensee   shall
promptly draw up and submit to the Commissioner for his or her information the
Licensee’s detailed analysis of the reasons for that assessment.

 
(c)
If the Licensee notifies the Commissioner that the Discovery Area in a Non-
Commercial   Discovery   under   Clause   6.1(a)(iv)(C),   the   Licensee   shall
promptly draw up and submit to the Commissioner for his or her information the
Licensee’s detailed analysis of the reasons for that assessment.

 
(d)
Unless the Licence has been terminated earlier, until the day is eight (8) years
after the Effective Date, the Licensee may give written notice to the
Commissioner that a Potentially Commercial Discovery in respect of which the
Licensee made the requisite payment under Clause 5.3 is a Commercial Discovery.

 
6.3     Appraisal Programme Report
 
The notice referred in Clause 6.2(a)(ii) shall be accompanied by a detailed
evaluation report which shall include all available technical and economic data
relevant to a determination of whether a Discovery merits Development and
Production Operations, including particulars of:
 
(a)
the technical composition, physical properties and quality of Petroleum
discovered;



(b)
the thickness and extent of the Producing Interval;



(c)
petrochemical properties of the Reservoir;

 
 
27

--------------------------------------------------------------------------------

 
 
(d)
the  Reservoir’s  productivity indices  for  the  Wells  Flow  Tested  at 
variousrates(if applicable);

 
(e)
permeability and porosity of the Reservoir;

 
(f)
estimate of the Production capacity of the Reservoir;

 
(g)
feasibility studies and technical economic evaluations carried out by or for
theLicensee in relation to the Discovery Area;

 
(h)
evaluation of the Reservoir and Intervals; Producing Intervals and adjoining
areas; and



(i)
all available geological data and information relating to the Discovery Area.

 
6.4         Scope of Discovery Areas
 
(a)
The  Commissioner  shall  notify  the  Licensee  within  thirty  (30)  days  of
receiving an Appraisal Programme if the Commissioner disagrees with the scope of
the Discovery Area described therein, and the Parties shall meet as soon as is
reasonably possible thereafter and attempt to resolve their differences.  If the
Parties are unable to resolve their differences within thirty (30) days of their
first meeting then either Party may refer the matter to an expert for
determination in the manner provided in Clause 28.14. The Parties shall each
submit to the expert a proposed Discovery Area and the expert shall be
restricted to deciding between the two proposals based upon which, on the basis
of available seismic, Well, Flow Test and other data, most accurately covers the
Reservoir in which the relevant Discovery was made.

 
(b)
The Licensee may, on the basis of new information and by notice to
theCommissioner,  modify  the  Discovery  Area  and  the  approval  and  dispute
resolutions provisions in Clause 6.4(a) shall apply mutatis mutandis in respect
of such notice. No such modification may be made after the date of completion of
the Appraisal Operations.

 
 
28

--------------------------------------------------------------------------------

 
 
6.5         Proposed Development and Production Plan Requirement and Content
 
Where pursuant to Clause 6.2(a)(ii)(B) the Licensee elects to submit a Proposed
Development and Production Plan to the Commissioner, the Proposed Development
and Production Plan shall be in accordance with Best Industry Practice, shall
provide for the development of the Petroleum resources concerned in a manner
that is representative of the best practices then prevailing in the
international petroleum industry and shall not contain any activities or
operations that are contingent on further Appraisal Operations or on any other
activities, operations or determinations. The Proposed Development and
Production Plan shall contain particulars of:
 
(a)
the Licensee’s proposal for the delineation of the proposed Development and
Production Area so as to include in a three dimensional area, so far as the
boundaries of the Licence Area permit, the entire volume of the Reservoir(s) in
respect of which the Discovery has been found and proposals for the development
and production of those Reservoir(s), including the method for disposal of
Associated Gas, giving particulars of feasible alternatives for aforesaid
development and production of those Reservoir(s);

 
(b)
the  way  in  which  the  Development  and  Production  Operations  are  to  be
financed;

 
(c)
proposals relating to the spacing, drilling and completion of Wells, and the
facilities required for the Production, storage and transport of Petroleum, such
proposals to include the following information:

 
(i)  
estimated number, size and production capacity of Petroleum platforms(if any);

 
(ii)  
estimated  number  of  Development  and  Production  Wells  and  theReservoirs
they will produce from;

 
(iii)  
particulars of Production equipment and storage facilities;

 
 
29

--------------------------------------------------------------------------------

 
 
(iv)  
particulars   of  feasible   alternatives   for  the   transportation   of 
thePetroleum including pipelines;

 
(v)  
particulars  of  onshore  installations  required  including  the  type  and
specifications and size thereof; and

 
(vi)  
particulars of other technical equipment and installations required for the
Development and Production Operations;

 
(d)   
the estimated Production profiles for Crude Oil and Natural Gas from
theReservoir generally and from each individual Producing Interval; (e) cost
estimates of capital and recurrent expenditures;

 
(f)   
detailed estimates of Crude Oil or Natural Gas (if applicable) price forecasts
for the expected duration of Production from the Discovery Area;



(g)   
the Licensee’s detailed economic model generated in accordance with Best
Industry Practice and with a start date on the assumed date of the
Commissioner’s approval of the Proposed Development and Production Plan and
taking into account, for taxation purposes only, all estimated Resource Expenses
following that date, excluding all Resource Expenses prior to the assumed date
of the Commissioner’s approval, for the calculation of project internal rate of
return and net present value. The economic model must have appropriate
sensitivities for all economic parameters;

 
(h)   
technical and economic appraisal of the alternative methods for developing the
Discovery Area and transporting Petroleum including the justifications for the
method proposed;

 
(i)   
proposals (if any) relating to the establishment of processing facilities and
processing of Petroleum in The Gambia.

 
 
30

--------------------------------------------------------------------------------

 
 
(j)   
safety measures to be adopted in the course of Development and
ProductionOperations including measures to deal with emergencies;

 
(k)   
the necessary measures to be taken for the protection of the environment and for
Abandonment (and compliance in all other respects with the rehabilitation
obligations set forth in Section 50 of the Act);

 
(l)   
proposals for employment and training of citizens of The Gambia;

 
(m)   
proposals with respect to the procurement of goods and services obtainable inThe
Gambia;

 
(n)   
an  estimate of the time required  to  complete each  phase of the
ProposedDevelopment and Production Plan; and

 
(o)   
such other documentation as the Commissioner may reasonably require in addition
to or to verify or supplement the foregoing.

 
6.6         Approval of Proposed Development and Production Plan
 
(a)   
Except where the Proposed Development and Production Plan submitted by the
Licensee does not meet the requirements of Clause 6.5, the Commissioner shall
give his or her approval to the Proposed Development and Production Plan within
a period of six (6) months from the date of its submission.

 
(b)   
Where the Proposed Development and Production Plan is not approved by the
Commissioner the Parties shall, within a period of thirty (30) days from the
date on which the Licensee has been notified of the Commissioner’s decision,
meet to attempt to agree on the revisions to the Proposed Development and
Production Plan proposed by the Commissioner. If the Parties are unable to agree
to such revisions within sixty (60) days of their first meeting, then either
Party may refer the matter to an expert for determination pursuant to Clause
28.14.

 
 
31

--------------------------------------------------------------------------------

 
 
(c)    
Where the expert determines that the Proposed Development and Production Plan
meets the requirements of Clause 6.5, the Commissioner shall forthwith give the
requisite approval to the Proposed Development and Production Plan submitted by
the Licensee.

 
(d)   
Where the expert determines that the Proposed Development and Production Plan
does not meet the requirements of Clause 6.5, the Commissioner shall give the
Licensee a reasonable period not exceeding three (3) months within which to
revise the Proposed Development and Production Plan in order to ensure that,
taking account of the decision of the expert, the Proposed Development and
Production Plan meets the requirements of Clause 6.5. If in the opinion of the
Commissioner, the revised Proposed Development and Production Plan does not duly
take into account the decision of the expert and meet the requirements of Clause
6.5, then the Commissioner shall within thirty (30) days make such revisions to
the Proposed Development and Production Plan as he or she deems appropriate and
shall submit both the Commissioner’s revised Proposed Development and Production
Plan and the Licensee’s revised Proposed Development and Production Plan to the
expert referred to in Clause 6.6(b). Within thirty (30) days thereafter the
expert shall choose between the two submitted Proposed Development and
Production Plans based upon which most closely takes into account that expert’s
previous decision and meets the requirements of Clause 6.5 and the Commissioner
shall forthwith give the requisite approval to the chosen Proposed Development
and Production Plan.

 
6.7         Amendments to Proposed Development and Production Plan
 
The Licensee or the Commissioner may from time to time during a Development and
Production Period propose amendments to the then prevailing Approved Development
and Production Plan, including for the purposes of incorporating a Satellite
Development. The Party that received the proposal shall within ninety (90) days
of receipt notify the other Party whether it consents to that proposal (which
consent may not be unreasonably withheld). If the Parties are unable to agree
whether a Party’s consent has been unreasonably withheld under this Clause 6.7,
then either Party may refer the matter to an expert for determination pursuant
to Clause 28.14.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE 7:   ROYALTIES, BONUSES, RENTALS, PAYROLL TAX AND DEVELOPMENT LEVY


7.1         Royalties, Rentals, Payroll Tax and Development Levy
 
The Licensee shall be liable for the payment of:
 
(a)   
royalties in accordance with Clauses 7.2 through 7.8 (inclusive); (b)annual
rentals in accordance with Clause 7.9;

 
(c)   
a signature bonus in accordance with Clause 7.10;

 
(d)   
Development and Production Plan Bonuses in accordance with Clause 7.11;
(e)Production bonuses in accordance with Clause 7.12;

 
(f)   
Income  tax  pursuant  to  the  Tax  Schedule  on  income  from  Petroleum
Operations and income tax pursuant to the Income Tax Act on other income (if
any);

 
(g)   
Payroll Tax and National Development Levy to the extent not exempted underClause
7.14; and

 
(h)   
Additional Profits Tax in accordance with Clause 7.13.

 
 
33

--------------------------------------------------------------------------------

 
 
7.2          Royalty Payment Generally
 
The Licensee shall pay to the Government a royalty on all Petroleum Produced
under this Licence. The liability of the Licensee to pay the royalty shall be
discharged as follows:
 
(a)   
in the case of Natural Gas, by paying to the Government the royalty at the rate
calculated in the manner specified in an agreement entered into between the
Minister of Petroleum and the Licensee pursuant to Article 10; and

 
(b)   
in the case of Crude Oil :

 
(i)   
by paying to the Government the royalty at the rate specified in Clause7.3; or

 
(ii)   
where Clause 7.4 applies, by delivering the specified percentage ofCrude Oil as
provided in Clause 7.4; or

 
(iii)   
where Clause 7.5 applies, partly by so paying the royalty and partly by so
delivering Crude Oil as provided in Clause 7.5.

 
7.3         Royalty Amount
 
(a)   
Subject to the remainder of this Clause 7.3 (including the minimum royalty rate 
determined  in  accordance  with  Clause  7.3(c),  the  royalty  payable  in
respect of Crude Oil Produced from the first Development and Production Area,
and from each subsequent Development and Production Area that is not developed
as a Satellite Development, shall be the value f.o.b. The Gambia of all Crude
Oil Produced by the Licensee in that Development and Production Area during the
month in which Crude Oil was produced, multiplied by the highest applicable
percentage set forth in Annex “C”.

 
 
34

--------------------------------------------------------------------------------

 
 
 
(b)
Subject to Clause 7.3(d), the royalty payable in respect of Crude Oil Produced
from a Satellite Development shall be the value f.o.b. The Gambia of Crude Oil
Produced by the Licensee from that Satellite Development during the relevant
month multiplied by twenty five percent (25%).

 
(c)   
Notwithstanding the royalty rate stated to be payable in respect of Crude Oil
pursuant to Annex “C”, the minimum royalty rate payable by the Licensee in
respect of any Crude Oil Produced from any Development and Production Area shall
be equal to the royalty rate paid by the Licensee in the previous month  in 
respect  of  Crude  Oil  Produced  from  that  Development  and Production Area.

 
 
(d)
The royalty rate in respect of Crude Oil Produced from each Development and
Production Area prior to the completion and commissioning of permanent
Production facilities in that Development and Production Area, shall be twenty
percent (20%).

 
(e)   
The value of Crude Oil shall be calculated in accordance with Article 9 hereof.

 
7.4         Royalty Taken in Kind and Quantities Produced in Testing
 
(a)   
The Commissioner may, by notice given to the Licensee not later than ninety (90)
days before the commencement of any month, require the Licensee to deliver  the 
prescribed  percentage,  or  such  lesser  percentage  as  may  be specified in
such notice, of Crude Oil that is Produced in that month, and the Licensee shall
comply with the requirement by delivery to the Government at any of the
Licensee’s normal loading points in the Gambia (the“Delivery Point”) specified
by the Government, of corresponding quantities of Crude oil. If in the relevant
month the Licensee has produced different qualities of Crude Oil and not
commingled them, proportionate quantities of each Quality of Crude Oil shall be
so delivered unless otherwise requested by the Commissioner.

 
 
(b)
Crude Oil Produced during any Flow Test is the property of The Gambia and shall,
if requested by the Commissioner, be made available to the Government for
lifting at a mutually agreed loading point. The Licensee may not flare more than
twenty-five thousand (25,000) Barrels of Crude Oil during the testing of any
individual Reservoir or Producing Interval and may not flare more than an
aggregate of fifty-thousand (50,000) Barrels of Crude Oil during the testing of
multiple Reservoirs or Producing Intervals without the express written consent
of the Commissioner (such consent not to be unreasonably withheld or delayed).
In no event shall an Extended Flow Test have duration in excess of ninety (90)
days.

 
 
35

--------------------------------------------------------------------------------

 
 
7.5         Royalty Partly Taken in Kind
 
Where in a notice referred to in Clause 7.4 the Commissioner specifies a
percentage that is less than the prescribed percentage, the Licensee shall
discharge its liability to pay the royalty:


(a)   
by delivery in accordance with Clause 7.4 of the percentage so specified ofCrude
Oil; and

 
(b)   
by paying in accordance with Clause 7.4 the royalty at the remaining royalty
percentage in respect of Crude Oil Produced in the relevant month.

 
7.6         Defined Terms Relating to Royalties
 
For the purpose of this Article:
 
(a)   
“remaining royalty percentage” means the difference (expressed as a percentage)
between the prescribed percentage and the amount (expressed as a percentage)
specified in the relevant notice given under Clause 7.4; and

 
(b)   
the“prescribed percentage” means the rate specified in Clause 7.3.

 
7.7         Royalty Statements
 
The Licensee shall within twenty (20) days after the end of each month after the
commencement of Production under this Licence deliver to the Minister of
Petroleum in such form as the Minister of Petroleum may specify a statement of:
 
(a)   
the  quantity  of  Petroleum  Produced  from  the  Licence  Area,  including  a
breakdown showing the quantity of Petroleum Produced from each Development and
Production Area, in that month;

 
 
36

--------------------------------------------------------------------------------

 
 



(b)   
the value f.o.b. The Gambia of the Petroleum on which the royalty is payable;



(c)   
the amount of the royalty payable for that period and the particulars of the
calculation of that amount; and

 
(d)   
any other matters which the Minister of Petroleum may require from time to time.

 
7.8         Royalty Payment Timing
 
The royalty in respect of Crude Oil Produced hereunder is payable not later than
thirty (30) days after that Crude Oil is sold or otherwise disposed of as
contemplated in Article 9.


7.9          Rental Payments
 
(a)   
The annual rental payable to the Government under this Licence shall be the
amount calculated by charging the following amounts per annum for every square
kilometer of the Licence Area retained during the following periods, provided
that any areas relinquished pursuant to Article 5 shall not be included in the
rental calculation:

 
(i)  
Initial Exploration Period:                                           $150 / sq
km
First Extension Exploration Period:                           $250 / sq km
Second Extension Exploration Period:                      $500/ sq km
Subsequent Extension Exploration Period(s):         to be determined

 
(ii)  
Subject to Clause 7.9(b),In the Development and Production
Period            $1,000 / sq km

 
 
37

--------------------------------------------------------------------------------

 
 
 
(b)
the amount in United States Dollars referred to in Clause 7.9(a)(ii) shall be
adjusted annually by dividing the amount by an inflation factor “I”, where “I”
is calculated as follows:

 
 
 
Where :   
I = A ÷ B
 
 “A” is the United States Industrial Goods Producer Price Index (“USIGPPI”) as
reported for the first time in the monthly publication “International Financial
Statistics” of the International Monetary Fund (“IMF”) in the section “Prices,
Production, Employment” for the month in which the Effective Date falls; and
 
“B” is the USIGPPI as reported for the first time in the aforesaid IMF
publication for the month in which the first and any subsequent anniversary of
the Effective Date falls.

 
(c)   
During the Term, payment of the annual rental for the first year shall be made
within thirty (30) days of the Effective Date and for the second and subsequent
years, payment is due thirty (30) days before the start of each new year.

 
7.10        Signature Bonus
 
(a)   
The Licensee shall pay to the Government a signature bonus of one millionDollars
($1,000,000) within thirty (30) days of the Effective Date.

 
 
(b)
The signature bonus paid by the Licensee to the Government pursuant to Clause
7.10(a) shall not constitute a Resource Expense, Direct Operating Cost or
otherwise be deductible for the purposes of calculating the Licensee’s Net
Income from Petroleum Operations pursuant to the Tax Schedule.

 
 
38

--------------------------------------------------------------------------------

 

7.11       Development and Production Plan Bonuses
 
(a)   
The Licensee shall pay to the Government a Development and Petroleum Plan Bonus
of two million Dollars ($2,000,000)within thirty (30) days of the date when the
Commissioner approves the first Proposed Development and Production Plan in
accordance with Clause 6.6, and the Licensee shall pay to the Government an
additional Development and Production Plan Bonus of two million Dollars
($2,000,000)within 30 days after each date on which the Commissioner approves a
subsequent and separate Proposed Development and Production Plan in accordance
with Clause 6.6.

 
 
(b)
If an Approved Development and Production Plan is amended to incorporate a
Satellite Development, then within thirty (30) days thereafter the Licensee
shall pay a separate two million Dollars ($2,000,000) per 1,000,000 Barrels
Reserves to a maximum forty million Dollars ($40,000,000) Development and
Production Plan Bonus in respect of that Satellite Development.

 
(c)   
The Development and Production Plan Bonuses paid by the Licensee to the
Government pursuant to the Clauses 7.11(a)-(b) shall not constitute Resources
Expenses, Direct Operating Costs or otherwise be deductible for the purposes of
calculating the Licensee’s Net Income from Petroleum Operations pursuant to the
Tax Schedule.

 
7.12       Production Bonuses
 
(a)   
The Licensee shall pay to the Government production bonus in respect of each
Development and Production Area (and again in respect of each Satellite
Development within that Development and Production Area) within sixty (60) days
of first reaching each of the following production levels from that Development
and Production Area or Satellite Development, as applicable:

 
    Production Threshold Achieved
Production Bonus
Payable when Production
Threshold is First Achieved
Start of Production
Ten million Dollars
($10,000,000)
Production above 50,000 bopd
Ten million Dollars
($10,000,000)
Each production increase of 50,000 bopd over the last production threshold that
trigged a production bonus payment hereunder
Ten million Dollars
($10,000,000)

 
 
39

--------------------------------------------------------------------------------

 
 
 
(b)
Production Bonuses paid by the Licensee to the Government pursuant to this
Clause 7.12 (a) shall not constitute Resource Expenses, Direct Operating Costs
or otherwise be deductible for the purpose of calculating the Licensee’s Net
Income from Petroleum Operations pursuant to the Tax Schedule.

 
7.13        Additional Profits Tax
 
(a)   
The Licensee shall pay to the Government an Additional Profits Tax of ten
percent (10%) calculated in accordance with the Tax Schedule.



(b)   
The Licensee shall pay the Additional Profits Tax to the Government within the
time set out in the Income Tax Act for the payment by the Licensee of any income
tax due by the Licensee.

 
7.14       Payroll Tax and National Development Levy
 
The Licensee shall not be liable to pay any Payroll Tax or National Development
Levy in relation to its employees engaged in Petroleum Operations hereunder
during any period prior to the commencement of the first Development and
Production Period under this Licence.
 
7.15       Income Tax Clarifications
 
(a)   
Income tax paid by the Licensee pursuant to the Income Tax Act shall not
constitute  a  Resource  Expense,  a  Direct  Operating  Cost  or  otherwise  be
deductible for the purposes of calculating the Licensee’s Net Income from
Petroleum Operations pursuant to the Income Tax Act.

 
 
(b)
The License’s Net  Income from Petroleum Operations shall be subject to income
tax only under the Tax Schedule and not under the Income Tax Act.

 
 
40

--------------------------------------------------------------------------------

 
 
ARTICLE 8:       CONDUCT OF PETROLEUM OPERATIONS


8.1         Standard of Petroleum Operations
 
The Licensee shall diligently and in good faith carry on all Exploration
Operations, Appraisal Operations, Development and Production Operations, other
Petroleum Operations and any other activities, operations or obligations
pursuant to this Licence or in the Licence Area in accordance with the Best
Industry Practice and the relevant approved Work Programme and Budget.
Similarly, all opinions, recommendations, submissions, representations,
determinations, decisions and the like of the Licensee shall be based upon and
made in accordance with the Best Industry Practice and in good faith.
 
8.2         Content of Petroleum Operations
 
In particular, and without limiting the generality of Clause 8.1, the Licensee:
 
(a)   
shall control the flow and prevent the waste or escape in the Licence Area
ofPetroleum, gas (not being petroleum), and water;

 
(b)   
shall ensure the proper Abandonment of all Exploration Operations,
AppraisalOperations and Development and Production Operations;

 
 
(c)
shall prevent damage to any Producing Interval in any area within or outside the
Licence Area;

 
 
(d)
shall keep separate each Reservoir discovered in the Licence Area and each
source of water (if any) discovered in the Licence Area;

 
(e)   
shall prevent water or any other matter from entering any Reservoir through the
Wells in the Licence Area except when required by, and in accordance with, Best
Industry Practice;

 
 
41

--------------------------------------------------------------------------------

 
 
(f)          
shall   comply  with   its   obligations   under  Part   IX  (Health,   Safety 
and Environment) of the Act, including in respect of the conduct of Petroleum
Operations, responses to releases of hazardous substances, the preparation of
Environmental Impact Assessments, and the preparation and the implementation of
environmental rehabilitation plans;

 
(g)          
in carrying out Petroleum Operations in the Licence Area, shall not interfere
unjustifiably with any navigable waters or fishing in or conservation of the
living resources of any waters in or in the vicinity of the Licence Area;

 
(h)          
shall furnish to the Commissioner prior to the drilling of any Well, a detailed
report on the technique to be employed, an estimate of the time to be taken, the
material to be used and the safety measures to be employed in the drilling of
the Well;

 
(i)          
shall maintain in good conditions and repair all structures, equipment  and
other property in the Licence Area and used in connection with the Petroleum
Operations hereunder; and

 
(j)          
shall take reasonable steps to warn persons who may, from time to time, be in
the  vicinity  of  any  such  structures,  equipment  or  other  property  and 
the possible hazards resulting there from.

 
8.3         Natural Gas Flaring
 
 
(a)
Where the consent in writing of the Commissioner has been obtained, nothing in
this Article 8 shall operate to prevent the Licensee from flaring Natural Gas in
accordance with the terms of the instrument of consent.

 



 
(b)
Nothing in this Article 8 shall operate to prevent the Licensee from flaring
Natural Gas where, in an emergency, flaring is required to safeguard the health
and safety of persons in the Licence Area or to prevent damage to the property
of any person in the Licence Area.

 
 
42

--------------------------------------------------------------------------------

 
 
8.4          No Perimeter Wells
 
A Licensee shall not drill a Well or any part of which is less than 150 metres
from the boundary of the Licence Area except with the consent in writing of the
Commissioner and in accordance with such conditions, if any, as are specified in
the instrument of consent.
 
8.5         Survey Obligations
 
The Commissioner may, at any time for any reasonable purpose, by notice in
writing served on the Licensee, direct the Licensee:
 
(a)   
to carry out a survey of the position of any Well, structure or equipment
specified in the notice; and



(b)   
to furnish promptly to the Commissioner a report in writing of the survey.



8.6         Conduct of the Parties
 
(a)   
Each Party warrants and undertakes, with respect to this Licence and the
transactions contemplated herein, that it and its Affiliates will not have made,
offered, or authorized, requested, received, or accepted and will not make,
offer or authorize, request, receive or accept with respect to the matters which
are the subject of this Licence, any payment, gift, promise or other advantage,
whether directly or indirectly through any other person or entity, to or for the
use or benefit of any public official (i.e. any person holding a legislative,
administrative or judicial office, including any person employed by or acting on
behalf of any governmental authority or agency, a public agency, a public
enterprise  or  a  public  international  organization)  or  any  political 
party  or political party official or candidate for office, or any other person,
where such payment, gift, promise or advantage would violate or result in a
violation of:

 
 
43

--------------------------------------------------------------------------------

 
 
(i)  
the applicable laws of The Gambia;

 
(ii)  
the applicable laws of the country of incorporation of a party or of a Party’s
ultimate parent company or any subsidiary of such parent company;

 
(iii)  
the applicable principles described in the Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions, signed in Paris
on December 17, 1997, which entered into force on February 15, 1999, and the
Convention’s Commentaries; or

 
(iv)  
if applicable, the United States Foreign Corrupt Practices Act and the
regulations thereunder.

 
(b)   
Each Party shall defend, indemnify and hold the other Party and its Affiliates
harmless from and against any and all claims, damages, losses, penalties costs
and expenses arising from or related to, any breach by such first Party and such
warranty and undertaking. Such indemnity obligation shall survive termination or
expiration of this Licence.



(c)   
Each Party shall in good time:

 
(i)  
respond  in  reasonable  detail  to  any  notice  from  any  other  Party
reasonably connected with the above-stated warranty; and

 
(ii)  
furnish applicable documentary support for such response from such other Party.

 
 
44

--------------------------------------------------------------------------------

 
 
(d)   
Each Party agrees to:

 
(i)  
maintain adequate internal controls;

 
(ii)  
properly record and report all transactions; and

 
(iii)  
comply with the laws applicable to it.

 
(e)   
Each Party must be able to rely on the other Party’s system of internal
controls, and on the adequacy of full disclosure of the fact, and of financial
and other data regarding the transactions contemplated herein. No Party is in
any way authorized to take any action on behalf of the other Party which would
result in inadequate or inaccurate recording and reporting of assets,
liabilities or any other transaction or which would put such Party or an
Affiliate thereof in violation of any of the above laws, regulations or
principles.

 
ARTICLE 9:       VALUATION OF CRUDE OIL


9.1         Fair Market Value of Crude Oil
 
The Parties hereby agree that Crude Oil Produced from the Licence Area shall be
sold or otherwise disposed of at competitive international market prices. The
average fair market price of Crude Oil marketed in any Quarter shall, for the
purposes of this Licence, be determined as follows:
 
(a)   
as soon as possible after the end of each Quarter in which Crude Oil has been
Produced from any Development and Production Area pursuant to this Licence an
average price (in terms of Dollars per Barrel, f.o.b. The Gambia) for each
separate volume of Crude Oil of the same gravity, sulphur and metal content,
pour point, product yield and other relevant characteristics (“Quality”) shall
be determined in respect of Production during that Quarter. It is understood
that Production from different Development and Production Areas may be of
differing Quality and that separate average prices may accordingly be
appropriate for any Quarter in respect of Production from each Development and
Production Area in which event the overall price applicable to Production from
the Licence Area shall be determined by taking the arithmetic weighted average
(weighted by volume) of all such prices separately determined;

 
 
45

--------------------------------------------------------------------------------

 
 
 
(b)
the  prices  aforesaid  shall  be  determined  on  the  basis  of  international  fair
market value as follows:

 
 
(i)
if fifty percent (50%) or more of the total sales by the Licensee during the
Quarter of Crude Oil of a given Quality Produced hereunder have been third Party
arm’s length sales transacted in foreign exchange (“Third Party Sales”), the
fair market valuation for all Crude Oil of that Quality will be taken to be the
simple arithmetic average price actually realized in such Third Party Sales
(inclusive of any gains or losses arising under any Approved Derivative
contracts). This will be calculated by dividing the total receipts from all
Third Party Sales by the total number of Barrels of crude Oil sold in such
sales;

 
 
(ii)
subject to Clause 9.1(c) below, if less than fifty percent (50%) of the total
volume of sales made by the Licensee during the quarter of Crude Oil of a given
Quality Produced hereunder have been Third Party Sales, the fair market
valuation for all Crude Oil of that Quality will be determined by the arithmetic
weighted average of:

 
(A)          
the  simple  arithmetic  average  price  actually  realized  in  the Third 
Party  Sales  during  the  Quarter  of  such  Crude  Oil Produced hereunder, if
any, calculated by dividing the total receipts  from  all  Third   Party 
 Sales  by  the  total  number  of Barrels of Crude Oil in such sales; and

 
(B)          
the  simple  arithmetic  average  price  per  Barrel  at  which  a selection of
major competitive Crude Oils of generally similar Quality to that of Crude Oil
Produced hereunder were sold in international markets  during the same period,

 
 
provided that:
 

 
(C)          
the prices of the Crude Oils used for reference will be adjusted for  
differences   in   Quality,   quantity,   transportation   costs, delivery time,
payment and other contract terms;

 



(D)          
the selected Crude Oils will be agreed between the Licensee and the Commissioner
in advance for each year and in making the selection preference will be given to
those Crude Oils of similar Quality  to  Crude  Oil  which  are  produced  in 
Africa  or  the Middle East and are regularly sold in the same markets as Crude
Oil is normally sold; and

 
(E)          
the arithmetic weighted average aforesaid will be determined by the percentage
volume of sales of Crude Oil by the Licensee that are, and that are not, as the
case may be, Third Party Sales during the Quarter in question;

 
 
46

--------------------------------------------------------------------------------

 
 
(iii)   
all such prices shall be adjusted to f.o.b. The Gambia; and

 
(iv)   
for the purpose of this Article 9, Third Party Sales of Crude Oil made by the
Licensee shall include any third party arm’s length sales made by the Licensee
on the Government’s behalf pursuant to Clause 11.3 but shall exclude:

 
(A)   
sales, whether direct or indirect through brokers or otherwise, of any seller or
to any Affiliate of such seller, and



(B)   
Crude Oil exchanges, barter deals or restricted or distress transactions, and
more generally any Crude Oil transaction which is motivated in whole or in part
by considerations other than the usual economic incentives for commercial arm’s
length crude oil sales;

 
(c)   
if less than fifty percent (50%) of the total volume of sales by the Licensee
during the Quarter of Crude Oil of a given Quality Produced hereunder have been
Third Party Sales, the Licensee shall promptly notify the Commissioner of the
applicable percentage and respective volumes and prices realized (inclusive of
any gains or losses arising under any Approved Derivative Contracts). The
Commissioner shall have the right to elect that the fair market valuation for
all Crude Oil of that Quality will be determined for that Quarter in accordance
with Clause 9.1(b)(i) above. If the Commissioner so elects he or she will notify
the Licensee in writing within fourteen (14) days of receipt of the original
notification from the Licensee and the fair market valuation of the aforesaid
Crude Oil shall be determined accordingly. If the Commissioner does not so
elect, then the fair market valuation shall be determined in accordance with
Clause 9.1(b)(ii) above.

 
9.2           Determination of Average Prices
 
(a)   
The Licensee shall be responsible for establishing the relevant average prices
for Crude Oil in accordance with this Article 9 and such prices shall be subject
to the agreement by the Commissioner before they shall be accepted as having
been finally determined. If the Parties fail to agree on the average price for
any Quarter within thirty (30) days following the end of such Quarter then the
calculation of the relevant average price shall be referred to an expert
pursuant to Clause 28.14.

 
 
47

--------------------------------------------------------------------------------

 
 
 
(b)
The Licensee shall, for the purposes of this Article 9, prepare and submit to
the Commissioner within twenty (20) days after the end of each Quarter during a
Development and Production Period a statement providing calculations of the
value of Crude Oil Produced from Petroleum Operations during that Quarter and
containing the following information:

 
 
(i)
the quantities, prices and receipts realized by the Licensee in Third Party
Sales of Crude Oil of a given Quality Produced hereunder from each Development
and Production Area during that Quarter;

 
 
(ii)
the quantities, prices and receipts realized by the Licensee in sales of Crude
Oil of a given Quality Produced hereunder from each Development and Production
Area during that Quarter, other than in Third Party Sales;

 
 
(iii)
the  quantity  of  stocks  of  Crude  Oil  of  a  given  Quality  Produced
hereunder from each Development and Production Area held at the end of that
Quarter,

 
 
(iv)
the percentage volume of total sales of Crude Oil of a given Quality
Produced  hereunder  from  each  Development  and  Production  Area made by the
Licensee during that Quarter that are Third Party Sales; and

 
 
(v)
all information available to the Licensee, if relevant for the purposes of the
calculations to be performed under this Article 9, concerning the prices of the
selection of major competitive Crude Oils, including contract prices, discount
and premia, and prices obtained on the spot markets.

 
9.3         Annual Meeting
 
During the year in which Production from the Licence Area commences, the Parties
will meet in order to establish a provisional selection of the major competitive
Crude Oils and an appropriate mechanism for the purposes of giving effect to
Clause 9.1(b)(ii)(B) above. The selection of Crude Oils will be reviewed
annually and modified if necessary.
 
 
48

--------------------------------------------------------------------------------

 
 
9.4         Interim Royalty Calculations
 
For the purposes of ascertaining any amount of royalty until such time as the
value of the Crude Oil attributable to a Quarter is determined hereunder, the
calculations shall be based on the value of the Crude Oil attributable to the
preceding Quarter under this Article 9 and in the absence of such value, on the
value agreed between the Commissioner and the Licensee.
Upon determination of the value of the Crude Oil attributable to the Quarter in
question hereunder, adjustments shall be made on the basis of the value
determined.
 
9.5         Derivative Contracts
 
Prior to entering into any Derivative Contract the Licensee shall provide the
Commissioner with a copy of that Derivative Contract or a term sheet accurately
and in detail describing all of its material terms. If the Commissioner approves
the use of that Derivative Contract in the calculations set out in Clause 9.1
the Commissioner shall so notify the Licensee in writing within seven (7) days
after the receipt by the Commissioner of the Derivative Contract (or term
sheet). If the Commissioner does not so notify the Licensee, the Derivative
Contract shall not be used in the calculations set out in Clause 9.1.
 
ARTICLE 10:   NATURAL GAS


10.1       Non-Associated Gas Discovery
 
Where the Licensee has pursuant to Article 6 notified the Commissioner that
Non-Associated Gas discovered in the License Area is a Commercial Discovery or
Potentially Commercial Discovery the Parties shall as soon as possible after
completion by the Licensee of an Appraisal Programme relating to such Discovery
or sooner if so agreed, meet with a view to reaching an agreement on the
Production, processing and sale of such Natural Gas.
 
10.2       Valuation of Royalty on Non-Associated Gas
 
For the purpose aforesaid the Minister of Petroleum and the Licensee shall
negotiate in good faith with a view to reaching an agreement on the method of
valuing the said Natural Gas and on the royalty payable in respect thereof
which, to the extent that market conditions permit, shall give to the Licensee a
fair return on its investment taking account of the risk assumed by the Licensee
during the exploration stage.
 
 
49

--------------------------------------------------------------------------------

 
 
10.3       Associated Gas
 
All Associated Gas is the property of The Gambia. The Government may elect to
off-take at the wellhead or gas oil separator and use such Associated Gas
provided that the costs thereof are borne by the Government and that such
off-take will not be detrimental to the proper conduct of oilfield operations
according to Best Industry Practice.
 
ARTICLE 11:   MARKETING AND DOMESTIC SUPPLY OBLIGATIONS


11.1       Domestic Supply Obligation
 
The requirements of the domestic market of The Gambia shall in the first
instance be met by royalty Crude Oil delivered to the Government pursuant to
Article 7 and Article 18. If there is a domestic demand in excess of the Crude
Oil Production available pursuant to Article 7 and Article 18, the Licensee may
be required by the Commissioner to sell Crude Oil in The Gambia on a pro rata
basis with other producers in The Gambia according to the quantity of Crude Oil
Produced by each producer. The Commissioner shall give the Licensee at least
three (3) months notice in advance of the said requirements and the term of the
supply shall be on an annual basis.
 
11.2       Price of Domestic Supply
 
Crude Oil sold pursuant to Clause 11.1 shall be paid for in foreign exchange at
a price of ten percent (10%) less than that determined in accordance with
Article 9.
 
11.3       Marketing of Government’s Share of Crude Oil
 
The Licensee shall, if requested by the Government with at least three (3)
months advance notice, market abroad on competitive terms all or part of
Government’s entitlement to Crude Oil Production under Article 18 and to royalty
Crude Oil Production hereunder, subject to payment by the Government of direct
costs normally borne by a seller in such transactions as may be agreed by the
Government but excluding any commission overhead, marketing or similar fee or
charge in respect of such service.
 
 
50

--------------------------------------------------------------------------------

 
 
ARTICLE 12: GAMBIAN RESOURCES AND CORPORATE SOCIAL RESPONSIBILITY


12.1  Use of Domestic Goods and Services
 
(a)   
In Petroleum Operations the Licensee shall use goods and services produced or
provided in The Gambia provided such goods and services are:

 
(i)  
in accordance with accepted international standards;

 
(ii)  
available on a timely basis in the quantity required; and

 
(iii)  
available at prices that are not more than ten percent (10%) greater than those
offered by an international supplier that would otherwise have been selected
pursuant to the tender procedures established pursuant to Clause 12.1(b).

 
(b)   
The Licensee will establish appropriate tender procedures for the aforesaid
Gambian goods and services, taking into account Gambian local market conditions
and enabling Gambian contractors to bid for the supply of such goods and for the
provision of such services.

 
12.2        Corporate Social Responsibility
 
Corporate social responsibility is the commitment of the Licensee to contribute
to sustainable economic development, working with employees, their families, the
local community and society at large to improve their quality of life in The
Gambia. The annual Work Programme and Budget shall include a corporate social
responsibility agenda and program.
 
 
51

--------------------------------------------------------------------------------

 

ARTICLE 13:  EMPLOYMENT AND TRAINING
 
13.1       Work Permits
 
Subject to the requirements of any law relating to immigration and to Clause
13.2, the Government shall provide the necessary work permits and other
approvals required for the employment of Expatriate Employees by the Licensee in
The Gambia for the purpose of performing its obligations under this Licence.
 
13.2       Employment of Gambian Citizens
 
In hiring managerial, administrative, operational and other personnel, the
Licensee shall give preference to citizens of The Gambia having the requisite
expertise and qualifications.
 
13.3       Expenditure on Training and Resources
 
(a)   
The Licensee shall spend a minimum sum of:

 
(i)  
one hundred thousand Dollars ($100,000) during each year of the Exploration
Period (whether or not it runs concurrently with one or more Development and
Production Periods); and

 
(ii)  
five hundred thousand Dollars ($500,000) during each year of each Development
and Production Period in respect of each Development and Production Area and
each Satellite Development, for one or more of the following purposes:

 
(A)  
to provide a mutually agreed number of Government personnel with on-the-job
training in the Licensee’s operations in The Gambia and overseas, and/or
practical training at institutions abroad;

 
 
52

--------------------------------------------------------------------------------

 
 
(B)  
to send suitable Gambian personnel selected by the Government on courses at
universities, colleges or other training institutions mutually selected by the
Licensee and the Government;

 
(C)  
to send Gambian personnel selected by the Government to conferences and seminars
related to the Petroleum industry; and

 
    (D)  
to purchase for the Government advanced technical books, professional
publications, scientific instruments or other equipment required by the
Government.



(b)   
The minimum expenditure requirements in Clause 13.3(a) shall be adjusted
bydividing them by an inflation factor “I” where I = A ÷ B:
 
where :
 
“A” is the United States Industrial Goods Producer Price Index (USIGPPI) as
reported for the first time in the monthly publication “International Financial
Statistics” of the International Monetary Fund (IMF) in the section “Prices,
Production, Employment” for the month in which the Effective Date falls; and
 
“B” is the USIGPPI as reported for the first time in the aforesaid IMF
publication for the month in which the first and any subsequent anniversary of
the Effective Date falls.

 
(c)   
The Government and the Licensee shall meet annually in order to formulate the
programmes of activities to be undertaken by the Licensee specified in Clauses
13.3(a)(ii)(A) ~ 13.3(a)(ii)(D) above for the following year.

 
 
53

--------------------------------------------------------------------------------

 
 
ARTICLE 14:   ASSETS AND INSURANCE


14.1       Surrender of Assets after Term
 
(a)   
Subject  to  the  occupation  rights  of  the  Licensee  (if  any)  under  another
Petroleum Production licence, prior to terminating Petroleum Operations in any
area the Licensee shall comply with its rehabilitation obligations under Article
50 of the Act, including its obligation to by thirty (30) days prior written
notice give the Minister of Petroleum on behalf of the Government the option to
take possession of and title to the affected facilities, materials, equipment
and Wells at no cost to the Government.

 
 
(b)
The provisions of this Clause 14.1 shall not apply to any facility, materials,
equipment and wells which are still required by the Licensee for use in respect
of any other Petroleum Production licence in The Gambia.

 
(c)   
The provisions of this Clause 14.1 shall not apply in respect of any leased
equipment belonging to local or foreign third parties, and such equipment may be
freely exported from The Gambia in accordance with the terms of the applicable
lease.

 
14.2       Disposal of Assets During Term
 
(a)   
Subject to Clauses 14.1(a) and 14.2(b), the Licensee may, from time to time,
remove and sell or otherwise dispose of any facility, materials, equipment and
Wells in or on the Licence Area which are no longer required by the Licensee for
the purpose of the Petroleum Operations under this Licence.
 

 
54

--------------------------------------------------------------------------------

 
 
 
(b)
The Licensee shall, prior to removing and selling from the Licence Area any
facility, materials, equipment and wells described in Clause 14.2(a), offer to
the Government, at no cost to the Government, all such facility, materials,
equipment and Wells. Such offer shall be made in writing by the Licensee to the
Minister of Petroleum and shall set out the particular facility, materials,
equipment and Wells to be removed and sold. If the Minister of Petroleum has not
responded in writing to the Licensee within thirty (30) days of receiving such
notice that it intends to take possession and title to such facility, materials,
equipment and Wells, the licensee may remove and sell such in accordance with
Clause 14.2(a).


14.3       Insurance
 
The Licensee shall obtain and at all times during the Term maintain, and shall
require its Subcontractors to obtain and maintain, for Petroleum Operations
hereunder, insurance of such type and in such amount as is customary in the
international Petroleum industry in accordance with Best Industry Practice. Such
insurance shall, without prejudice to the generality of the foregoing, cover:
 
 
(a)
the full replacement cost if there is any loss or damage to all assets for so
long as they are used in the Petroleum Operations;

 
(b)   
pollution caused in the course of the Petroleum Operations for which
theLicensee, the Subcontractor or the operator may be held responsible;

 
 
(c)
property loss or damage or bodily injury suffered by any third party in the
course of the Petroleum Operations;

 
 
(d)
the cost of removing wrecks and clean-up operations following an accident in the
course of the Petroleum Operations; and

 
(e)   
the Licensee’s, Subcontractor’s and/or the operator’s liability to its
employeesengaged in the Petroleum Operations.

 
 
55

--------------------------------------------------------------------------------

 

14.4       Restoration
 
If any of the assets used or to be used by the Licensee in Petroleum Operations
are lost or damaged for any reason, then irrespective of whether the proceeds of
the insurance described in Clause 14.3(a) are sufficient for these purposes, the
Licensee shall fully replace or repair those assets as soon as is reasonably
possible.
 
ARTICLE 15:   IMPORT DUTIES
 
15.1       Import Duty Exemptions
 
The Licensee and its Subcontractors engaged in Petroleum Operations hereunder
shall be permitted to import free of duty and other taxes on imports machinery,
equipment, vehicles, materials, supplies, consumable items (other than food
stuffs or alcoholic  beverages)  and  moveable property where imports in any of
the said categories have been certified, with
appropriate  verification  thereof,  by  the  Licensee  to  be  for  use  solely  in  carrying  out
Petroleum Operations under this Licence.
 
15.2       Disposal of Imported Items
 
Subject to Article 14, any of the items imported in The Gambia may, if no longer
required for the operations hereunder, be freely exported at any time by the
importing party without the payment of any export duty or import duty provided,
however, that on the sale or transfer by the importer of any such items to any
person in The Gambia import duty shall be payable by the importer on the value
thereof at the date of such sale or transfer.
 
15.3       Imports by Expatriate Employees
 
Each Expatriate Employee of the Licensee and of its Subcontractors shall be
permitted, subject to the limitations and conditions set out in the Customs Act
and the Customs Tariff Act, to import into The Gambia free of import duty bona
fide personal and household effects including one automobile and one motorcycle
provided, however, that no property imported by the Expatriate Employee shall be
resold in The Gambia except in accordance with Applicable Laws.
 
 
56

--------------------------------------------------------------------------------

 
 
ARTICLE 16:   FOREIGN EXCHANGE


16.1       Licensee’s Foreign Exchange Rights
 
The Licensee shall, during the Term, have the right:
 
(a)   
to enter into loan agreements outside The Gambia for the purpose of
financingPetroleum Operations hereunder provided that:

 
(i)  
notification  of  the  proposed  loan agreements is given to the Government not
less than one (1) month prior to their execution; and

 
(ii)  
no payments of principal or interest in respect of such loans is made from any
source in The Gambia other than the bank accounts referred to in Clause 16.1(b);

 
 
(b)
to open and maintain bank accounts denominated in Gambian currency in The Gambia
and freely dispose of the sums deposited therein provided the said accounts are
credited only with sums deposited in foreign currency or with the proceeds of
the sale of foreign currency being credits relating to or derived from Petroleum
Operations hereunder;

 
(c)   
to  open  and  maintain  bank  accounts  in  any foreign  currency outside  The
Gambia which may be credited without restriction and freely dispose of any sums 
deposited  therein  without  restriction  and  without  any  obligation  to
convert into Gambian currency any part of the said amounts save that such
accounts shall not be credited with the proceeds of the sale of any Gambian
currency without the consent of the Central Bank of The Gambia; and

 
(d)   
to purchase Gambian  currency,  through authorized  banks, without
discrimination, at the rate of exchange generally available.

 
 
57

--------------------------------------------------------------------------------

 

16.2       Expatriate Employee Foreign Exchange Rights
 
(a)   
Expatriate  Employees  of  the  Licensee  and  its  Subcontractors  engaged  in
Petroleum Operations hereunder shall be entitled to:

 
 
(i)
export freely from The Gambia their savings on salaries in The Gambia and to
export from The Gambia upon termination of their contract any sums paid to them
from any provident fund or similar fund; and

 
 
(ii)
export  freely  from  The  Gambia  their  personal  property  previously
imported into The Gambia or purchased with their personal property previously
imported into The Gambia or purchased with their savings on salaries in The
Gambia.

 
 
(b)
Where the Licensee by notice in writing to the Commissioner has guaranteed the
full and proper discharge by any Expatriate Employee of his or her liability for
Income Tax under the laws of The Gambia that Expatriate Employee shall be
entitled to receive freely the whole or any part of his or her remuneration in
the country in which he or she is normally resident.



ARTICLE 17:   FINANCIAL GUARANTEE


17.1       Financial Guarantee Amounts
 
Within seven (7) days after the execution of this Licence the Licensee shall
provide, and the Licensee shall thereafter maintain in full force and effect as
required pursuant to the Act, the Financial Guarantee in one or more than one
(as the case may be) of either (a) the forms attached hereto as Annex D or (b) a
parent company guarantee signed by the ultimate parent company of the Licensee
in a form reasonably agreed by the Licensee and the Commissioner. During the
Exploration Period the amount of the Financial Guarantee shall be ten percent
(10%) of the estimated minimum work program expenses during each exploration
period. Thereafter (or on the occurrence of the first Development and Production
Period, if earlier) the amount of the Financial Guarantee shall be determined
(and from time to time adjusted) by the Minister of Petroleum pursuant to
Sections 59(1) and 59(2) of the Act, having regard to representations made by
the Licensee pursuant to Section 59(9) of the Act.
 
 
58

--------------------------------------------------------------------------------

 
 
17.2       Claims Under Financial Guarantee
 
(a)   
The Minister of Petroleum may claim under the Financial Guarantee to the extent
that he or she is permitted to do so under the Act or this Licence, including in
the circumstance described in clause 17.2(b).

 
(b)   
If at any time prior to the issuance pursuant to Section 51 of the Act of the
final Closure Certificate in respect of the Licence Area the expiry date of the
Financial Guarantee will occur within fourteen (14) days, The Minister of
Petroleum  may  draw  down  from  the  Financial  Guarantee  the  maximum amount
available thereunder.

 
ARTICLE 18:   GOVERNMENT PARTICIPATION
 
18.1       Participating Interest
 
The Government shall have the option to acquire a participating interest in the
rights and obligations of the Licensee hereunder in any Development and
Production Area or Areas and thereby to become one of the Persons constituting
the Licensee in any Development and Production Area or Areas with effect from
the date it exercises such option in accordance with Clause 18.2. Such
participating interest, if acquired, shall not be more than fifteen percent
(15%).
 
18.2       Exercise of Option to Acquire Participating Interest
 
If the Government wishes to exercise the option under Clause 18.1, the Minister
of Petroleum must give notice to that effect to the Licensee no later than
ninety (90) days following the date of approval of the Proposed Development and
Production Plan approved hereunder in accordance with Clause 6.6. Such notice by
the Minister of Petroleum to the Licensee shall include the percentage
participating interest to be acquired by the Government.
 
 
59

--------------------------------------------------------------------------------

 

18.3       No Reimbursement of Past Expenses
 
If the Government exercises the option under Clause 18.1, the Government shall
not be liable to reimburse the Licensee for any expenses incurred by the
Licensee in respect of the period prior to the date on which the Approved
Development and Production Plan was approved.
 
18.4       Liability for Future Development and Production Expenses
 
(a)   
Subject to the provisions relating to the approval of Work Programmes andBudgets
set out herein and in the Operating Agreement referred to in Clause 18.5, if the
Government exercises the option under Clause 18.1, the Government shall be
liable for its participating interest share of all expenses incurred by the
Licensee in relation to Petroleum Operations in the Development and Production
Area after the date the Approved Development and Production Plan was approved,
provided that the Government shall not be liable for its participating interest
share of any Development and Production Bonuses pursuant to Clause 7.11, any
production bonuses pursuant to Clause 7.12, or any claims, losses, costs,
liabilities or expenses arising out of in connection with the negligence, gross
negligence or willful misconduct of the Licensee, its Affiliates, or its or
their contractors, vendors or agents.

 
(b)   
For the purposes of Clause 18.4(a) “negligence, gross negligence or willful
misconduct” means the failure by a person to exercise the standard of care that
a reasonably prudent person would have exercised in the same or similar
circumstances, and any act or failure to act (whether sole, joint or concurrent)
by any person which was intended to cause, or which was in reckless disregard of
or wanton indifference to, harmful consequences such person knew, or should have
known, such act or failure to act would have on the safety or property of
another person.


18.5       Operating Agreement
 
If the Government exercises the option under Clause 18.1, the Licensee and the
Government shall forthwith enter into a mutually acceptable joint operating
agreement in the form prescribed in the Regulations or, if no such form is
prescribed in the Regulations, in a form that conforms to Best Industry Practice
and is based on the most recent Model Contract of the International Operating
Agreement developed by the Association of International Petroleum Negotiators
(“AIPN”).
 
 
60

--------------------------------------------------------------------------------

 
 
18.6       Ownership by National Oil Company of The Gambia
 
The Government may by notice to the Licensee elect to assign its participating
interest in the Licence to the national oil company of The Gambia.


ARTICLE 19:   RECORDS, REPORTS AND CONFIDENTIALITY
 
19.1       Exploration Record Requirements
 
(a)   
The Licensee shall keep at an address in The Gambia notified to the
Commissioner, full and accurate accounts and records relating to Exploration, in
accordance with Applicable Laws and accepted accounting principles generally
used in the international Petroleum industry.

 
(b)   
The  records  and  accounts  referred  to  in  Clause  19.1(a)  shall  include 
full particulars of the following matters:

 
(i)  
the drilling, operation, deepening, plugging and Abandonment of Wells; (ii)the
Intervals and subsoil through which Wells are drilled;

 
(iii)  
the casing inserted in Wells and any alteration to such casing;

 
(iv)  
any Petroleum, water and economic minerals or dangerous substances encountered,
and any significant discovery of any mineral made; and

 
 
61

--------------------------------------------------------------------------------

 
 
(v)  
the areas in which any geological or geophysical work has been carried out,
 
and shall include:

 
(vi)  
all tapes, diagrams, profiles and charts which were prepared in respect of the
Licence Area;

 
(vii)  
all geological and geophysical data and studies relating to the Licence Area,
including digital data in raw and final forms, copies of all interpretations in
workstation backup format, and reports and logs in digital and paper form; and

 
(viii)  
all engineering data, studies and records relating to the Licence Area,
including drawings, plans, designs and evaluations.

 
19.2       Maps and Plans
 
The Licensee shall keep at the address referred to in Clause 19.1 all geological
maps and plans, geophysical records, and interpretations thereof, relating to
the Licence Area which have been prepared by or on behalf of the Licensee or
which the Licensee has otherwise acquired.
 
 
62

--------------------------------------------------------------------------------

 
 
19.3        Production Reporting Requirements
 
The Licensee shall submit to the Commissioner:
 
 
(a)
at quarterly intervals commencing three (3) months after the Effective Date, in
such form as the Commissioner directs:

 
(i)  
a summary of all geological and geophysical work carried out;


(ii)  
a summary of all drilling activity and results obtained; and

 
(iii)  
a list of maps, or reports and of other geological and geophysical data prepared
by or for the Licensee, in or in respect of the period concerned;

 
(b)   
within sixty (60) days after the end of any year of the Term:

 
(i)  
a record describing the results of all Petroleum Operations carried out by or
for the Licensee in that year; and

 
(ii)  
estimates (if available) of economically recoverable reserves of Crude Oil and
Natural Gas at the end of that year;

 
(c)       
(i)
summaries of Wells drilled, including lithological groups, layer classification
boundaries and Producing Intervals within six (6) months of the completion of
drilling or, in the case of information that cannot reasonably be obtained in
that period, as soon as possible after the completion of drilling; and
 
 
(ii)
 
copies of all data, including geological and geophysical reports, logs and Well
surveys and interpretation of such data and any other data relating to Petroleum
Operations hereunder as and when such data becomes available to the Licensee.

 
 
63

--------------------------------------------------------------------------------

 
 
19.4       Development and Production Record Requirements
 
The Licensee shall keep at the address referred to in Clause 19.1 full and
accurate accounts and records relating to Production. Such records and accounts
shall be kept in accordance with Applicable Laws and accepted accounting
principles generally used in the international Petroleum industry and shall
include particulars of the following matters:
 
(a)   
the  gross  quantity of  any Crude  Oil  and  Natural  Gas  Produced  from 
theLicence Area;

 
(b)   
the grades and gravity of any Crude Oil Produced and the composition ofNatural
Gas Produced;

 
(c)   
the quantities of:

 
(i)  
Crude Oil;

 
(ii)  
Natural Gas;

 
(iii)  
each refined Petroleum product, including liquefied Petroleum gases;and

 
(iv)  
sulphur, in any form or any other mineral in any form or any other gases,
liquids or solids, disposed of by way of sale or otherwise, the consideration
received, the quantity disposed of, and the name of the Person to whom any such
quantity was disposed;

 
 
64

--------------------------------------------------------------------------------

 
 



(d)   
the quantity of Petroleum injected into the formation of:

 
(i)  
Crude Oil;

 
(ii)  
Natural Gas;

 
(iii)  
each refined Petroleum product including liquefied Petroleum gases;and

 
(iv)  
other liquids or gases;

 
(e)   
the quantity consumed for drilling or otherwise in Production (other than
quantities reported under paragraph (d)) and consumed in pumping to field
storage and refineries in The Gambia of:

 
(i)  
Crude Oil;

 
(ii)  
Natural Gas; and

 
(iii)  
each refined Petroleum product including liquefied Petroleum gases;

 
(f)   
the quantity of Crude Oil refined by it or on its behalf in The Gambia;

 
 
65

--------------------------------------------------------------------------------

 
 
(g)   
the quantity of Natural Gas treated in The Gambia by it or on its behalf for the
removal of liquids and liquefied petroleum gases, and the quantity of:

 
(i)  
butane;

 
(ii)  
propane; and

 
(iii)  
any other liquids or gases or any solids;obtained from it; and

 
(h)   
the quantity of Natural Gas or other Petroleum flared.

 
19.5       Retention of Core and Cutting Samples
 
The Licensee shall save and keep for a reasonable period of time a
representative portion of each sample of cuttings, and a full set of cores,
taken from drilling Wells and shall dispose of or forward the same to the
Commissioner or an Authorized Officer in such manner as directed by the
Commissioner. All samples acquired by the Licensee and kept for a period of
twelve (12) months without receipt of any instruction to forward the same to the
Commissioner or an Authorized Officer may, after prior notification of not less
than one hundred and twenty (120) days to the Commissioner of the Licensee’s
intention to do so, be disposed of by the Licensee at its discretion.
 
 
66

--------------------------------------------------------------------------------

 

19.6       Export of Samples
 
The Licensee shall be freely permitted to export samples for purposes of
processing or laboratory examination or analysis provided that samples
equivalent in size and quality have first  been  delivered  to  the 
Commissioner.  Originals  of  records  may  also  be  exported, provided
however, that copies of equivalent quality have first been delivered to the
Commissioner.
 
19.7       Property and Assets Records
 
(a)   
The Licensee shall maintain, at the address referred to in Clause 19.1 and in
accordance   with   Applicable   Laws   and   accepted   accounting   principles
generally used in the international Petroleum industry, detailed records of
property and assets it owns or utilizes in relation to this Licence.

 
(b)           
At six (6) monthly intervals, the Licensee shall notify the Government in
writing of all assets acquired during the preceding six (6) months indicating
the quantities, costs and location of each asset.

 
(c)   
At reasonable intervals but at least once a year with respect to moveable assets
and once every four (4) years with respect to immovable assets, the Licensee
shall take inventories of the property and assets it owns or utilizes in
relation to this Licence. The Licensee shall give the Government at least ninety
(90) days written notice of its intention to take such inventory and the
Government shall have the right to be represented when such inventory is taken.
The Licensee will clearly state the principles upon which valuation of the
inventory has been based.

 
19.8       Accounting and Tax Records and Reports
 
(a)   
The Licensee shall keep at the address referred to in Clause 19.1 full and
accurate accounting and tax records. Such records and accounts shall be kept in
accordance with Applicable Laws and accepted accounting principles generally
used in the international Petroleum industry.

 
 
67

--------------------------------------------------------------------------------

 
 
(b)  
The  accounts  shall  be  maintained  in  Gambian  currency  and  United  State
Dollars; however, the United States Dollar accounts will prevail in case of any
conflict.  Metric  units  and  Barrels  shall  be  employed  for  measurements
required under the Licence. The language employed shall be English. Where
necessary  for  clarification  the  Licensee  may  also  maintain  accounts  and
records in other units of measurements and currencies.

 
(c)  
The Licensee shall prepare and submit to the Commissioner within twenty (20)
days after every month a statement of expenditures and receipts under the
Licence in respect of that month. If the Commissioner is not satisfied with the
degree of detail and  segregation within the categories, he or she shall  be
entitled to ask for a more detailed breakdown and the Licensee shall comply with
such request. The statement shall show the following:

 
(i)  
actual expenditures and receipts for the month in question;

 
(ii)  
cumulative expenditures and receipts for the year in question;

 
(iii)  
the latest forecast of cumulative expenditures and receipts at the year end; and

 
(iv)  
variations  between  the  budgeted  forecast  and  the  latest  forecast  of
expenditures and receipts, with explanations thereof.

 
19.9  Confidentiality
 
(a)   
The Parties,  and  Persons  comprising  Licensee,  shall  maintain  the
confidentiality of all data, interpretations, and other information generated
hereunder except:

 
(i)  
to  the  extent  such  information  is  required  in  compliance  with
Applicable Laws or Regulations, or pursuant to any legal proceedings or because
of any order of any court binding upon a Party;

 
 
68

--------------------------------------------------------------------------------

 
 
(ii)  
to  prospective or  actual  attorneys,  consultants,  shipping companies,
Subcontractors (applicable only to Licensee), or agents engaged by a Party where
disclosure is essential to such Person’s work for such Party;

 
(iii)  
as may be required under the rules or requirements of a government or stock
exchange having jurisdiction over such a Party, or its Affiliates;



(iv)  
to its employees for the purposes of implementation of this License;and

 
(v)  
any information which, through no fault of a Party, becomes part of the public
domain. Disclosure pursuant to Clause 19.9(a)(ii) shall not be made unless the
disclosing Party has obtained a written undertaking from the recipient that
provides for rights and obligations substantially in accordance with this Clause
19.9(a), provided that any obligation on the part of an attorney to make a
disclosure in accordance with his or her law society or bar association shall be
considered as a disclosure required by law.

 
(b)   
The Licensee, and the Persons comprising or representing Licensee, shall also
have the right to make disclosures to:



(i)  
to an Affiliate or agent;

 
(ii)  
to any Government agency of The Gambia when required under theLicence or the
Act;

 
(iii)  
to a bona fide prospective transferee or joint venturer; and

 
(iv)  
to a bank or other financial party in the context of arranging for funding of
Petroleum Operations. Disclosure pursuant to Clauses 19.9(b)(i), 19.9(b)(iii)and
19.9(b)(iv) shall not be made unless the disclosing Party has obtained a written
undertaking from the recipient that provides for rights and obligations
substantially in accordance with Clause 19.9 (a).

 
 
69

--------------------------------------------------------------------------------

 
 
(c)   
Notwithstanding the foregoing, subject to the provisions of Section 38 of the
Act and Applicable Laws, all data and information and any interpretation thereof
submitted by the Licensee to the Minister of Petroleum or Commissioner pursuant
to this Licence or the Act shall so long as it relates to an area which is a
part of the Licence Area be treated as confidential and shall not be disclosed
by the Government to any other person without the consent of the Licensee, which
consent shall not be unreasonably withheld or delayed.

 
19.10      Surrender of Records on Relinquishment
 
Where the Licence Area is relinquished on termination or expiry of the Licence
or surrender of the Licence pursuant to Article 26, or where the Licensee
otherwise relinquishes any part of the Licence Area, the Licensee shall
forthwith deliver to the Minister of Petroleum:
 
(a)   
all  the  records  which  were  maintained  hereunder  with  respect  to  the
relinquished Licence Area;

 
(b)   
all plans or maps of the relinquished Licence Area which were prepared by or on
the instructions of the Licensee or which the Licensee otherwise acquired;



(c)   
all tapes, diagrams, profiles and charts which were so prepared;

 
(d)   
all geological and geophysical data and studies including digital data in raw
and final forms, copies of all interpretations in workstation backup format, and
reports and logs in digital and paper form relating to the relinquished Licence
Area;

 
(e)   
all engineering data studies and records including drawings, plans, designs and
evaluations, relating to the relinquished Licence Area;

 
(f)   
any other data then in the possession of the Licensee or to which the Licensee
has access that is based on or derived from the foregoing; and

 
(g)   
such other documents relating to operations under this Licence as Minister of
Petroleum may, by notice given to the former Licensee, require the former
Licensee to so deliver,



provided that the Licensee may retain copies of any of the foregoing materials
but only to the extent and for the period necessary for the Licensee to develop
in accordance with Best Industry Practice any portion of the Licence Area still
retained by the Licensee, and provided
further  that  the  Licensee  shall  provide  the  Minister  of  Petroleum  with  an  accurate  and
detailed list of the copies so retained.
 
 
70

--------------------------------------------------------------------------------

 


ARTICLE 20:   AUDITS


20.1       Accounting Procedure Audit Rights
 
(a)   
Without prejudice to the Government’s statutory audit rights, the Government
shall have the right to audit the Licensee’s accounts and records maintained
hereunder with respect to each year within six (6) years from the end of each
such year. Notice of any exception to the Licensee’s accounts for any year shall
be submitted to the Licensee within one hundred and twenty (120) days of receipt
by Government of the report of its auditors.

 
(b)   
For purposes of audits, the Government may examine and verify, at reasonable
times, all charges and credits relating to the Licensee’s activities under the
Licence and all books of accounts, accounting entries, material records and
inventories, vouchers, payrolls, invoices and any other documents,
correspondences and records necessary to audit and verify the credits.
Furthermore, the auditors shall have the right in connection with such audit to
visit and inspect at reasonable times all sites, plants, facilities, warehouses
and offices of the Licensee directly or indirectly serving its activities under
this Licence.

 
(c)   
Where the Government requires verification of charges made by an Affiliate of
the Licensee it shall have the right to obtain at the Licensee’s cost an audit
certificate from a recognized firm of public accountants acceptable to both the
Government and the Licensee.

 
20.2 Statutory Audit Rights
 
Nothing in this Article 20 shall be construed as limiting in any way the right
of the Government or any officer of the Government pursuant to any statutory
power to audit or cause to be audited the books and accounts of the License
 
 
71

--------------------------------------------------------------------------------

 

ARTICLE 21:   ASSIGNMENT
 
21.1       No Assignment Without Consent
 
(a)   
The Licensee may not assign to any Person, in whole or in part, any of its
rights, privileges, duties or obligations under this Licence without the prior
written consent of the Minister of Petroleum, which consent may be withheld on
reasonable grounds, including if the Minister of Petroleum has reasonable
concerns regarding the technical or financial capabilities and resources of the
assignee (having given due regard to the technical and financial capabilities of
the assignor in the case of a partial assignment). The Minister of Petroleum
shall respond within sixty (60) days to any requests for consent to an
assignment.

 
(b)   
An assignment made pursuant to the provisions of this Article 21 shall bind the
assignee to all the terms and conditions hereof and, as a condition to any
assignment, the Licensee shall provide an unconditional undertaking by the
assignee to assume all obligations of the assignor under this Licence.


21.2       Assignment Free of Transfer Fees
 
Any assignment made pursuant to the provisions of this Article 21 shall be free
of any transfer related taxes, charges or fees.
 
ARTICLE 22:  MEASUREMENT OF PETROLEUM
 
22.1       Measurement of and Title to Petroleum
 
The Licensee shall measure or weigh by a method or methods customarily used in
Best Industry Practice and from time to time approved by the Commissioner, all
Petroleum Produced from the Licence Area. The quantity of Crude Oil (if any)
delivered to the Government pursuant to Clause 7.4(a) shall be measured at the
Delivery Point and title to that Crude Oil shall not pass to the Government
until the Crude Oil passes the Delivery Point.
 
 
72

--------------------------------------------------------------------------------

 
 
22.2       Changes in Measurement Methods
 
The Licensee shall not make any alteration in the method or methods of
measurement or weighing used by it or in any appliances used for such purpose
without the consent in writing of the Commissioner and the Commissioner may in
any case require that no alteration shall be made save in the presence of a
person authorized by the Commissioner.
 
22.3       Verification of Measurement Methods
 
The Commissioner may, from time to time, direct that any weighing or measuring
appliance shall be tested or examined in such manner, on such occasions or at
such intervals, and by such means as may be specified in the direction.
 
22.4        Consequences of Inaccurate Measurement Methods
 
If any measuring or weighing appliance is, upon any test or examination pursuant
to Clause 22.3, found to be inaccurate, the appliance shall be deemed to have
existed in that condition:
 
(a)   
during the period commencing on the date that the Commissioner determines
(acting reasonably) was the date on which the appliance became inaccurate and
ending on the date when the appliance was found to be inaccurate; or

 
(b)   
if the Commissioner is unable to make a determination under Clause 22.4(a),
during a period that is represented by half of the period from the last occasion
upon which the appliance was tested or examined pursuant to Clause 22.3 to the
date when the appliance was found to be inaccurate. Any royalty or other amounts
payable under this Licence or the Act affected by the inaccurate measuring or
weighing appliance shall be adjusted accordingly for the applicable period.

 
 
73

--------------------------------------------------------------------------------

 
 
22.5       Pressure of Natural Gas
 
For the purposes of measuring Natural Gas Produced from the Licence Area the
volume of the Natural Gas shall be calculated at an absolute pressure of one
atmosphere and at a temperature of 60˚F.
 
ARTICLE 23:  DOMESTIC UNITIZATION AND JOINT DEVELOPMENT
 
23.1  Domestic Unitization Order
 
(a)   
If the Minister of Petroleum:

 
(i)  
is satisfied that a Reservoir within the Licence Area extends into one or more
other licence areas (either held by the Licensee or another licensee(s), but in
any event existing entirely within the international borders of The Gambia); and

 
(ii)  
if both: (A) the Licensee has submitted a Proposed Development andProduction
Plan under Clause 6.5 in regard to such Reservoir; and (B) a
proposed  development  and  production  plan  has  been  submitted  in regard to
such Reservoir by such other licensee(s); an the Minister of Petroleum considers
it desirable, in order to maximize the ultimate economic recovery of Petroleum
in accordance with this Clause 23.1, and in order to avoid unnecessary drilling,
that the Reservoir be Developed and Produced as a unit in cooperation by all
licensees who have Licences into which such Reservoir extends; then,
notwithstanding Clauses 6.5 and 6.6, the following provisions of this Clause
23.1 shall apply.

 
(b)   
Upon being so required by written notice of the Minister of Petroleum, the
Licensee shall cooperate with such other licensee(s) to attempt to prepare a
scheme   (a   “Unit   Development   Scheme”)   for   the   Development   and
Production of the Reservoir as a unit, and shall use best reasonable efforts
jointly with the other licensees to submit such Unit Development Scheme to the
Minister of Petroleum for approval by the date provided for in such written
notice (which shall not be less than eight (8) months). Such Unit Development
Scheme shall be designed to Develop and Produce the subject Reservoir in a
manner that will provide for the highest possible net present value (considering
Licensee, and the other licensee(s), in aggregate) while at the same time meet
the requirements of Best Industry Practice in terms of engineering, health,
safety and the environment, and shall otherwise be in accordance with the
criteria described in Article6, mutatis mutandis.

 
 
74

--------------------------------------------------------------------------------

 
 
(c)   
Within sixty (60) days of the submission of a Unit Development Scheme
underClause 23.1(b) the Commissioner shall, by written notice:

 
(i)  
if the Unit Development Scheme is in accordance with the criteria described in
Clause 23.1(b), approve such Unit Development Scheme; or



(ii)  
if the Unit Development Scheme is not in accordance with the criteria described
in Clause 23.1(b), reject such Unit Development Scheme.

 
(d)  
Provided, however, that in regard to any Unit Development Scheme that is in
accordance with the criteria described in Clause 23.1(b), the Commissioner may
also provide to the Licensee, and the other licensee(s) (along with such written
notice of approval) with modifications to such Unit Development Scheme that are
reasonably required by the Government, and which are in accordance with Best
Industry Practice, provided that such required modifications do not increase the
budget for such Unit Development Scheme by more than ten percent (10%) and do
not substantially alter the general objectives of the Unit Development Scheme
(such as the general location of facilities or the general route of a pipeline).

 
(e)   
In any case where the Commissioner does not provide any written notice to the
Licensee as provided in Clause 23.1(c), or does not provide any required
modifications as provided in Clause 23.1(d), within the time provided for in
Clauses 23.1(c) or 23.1(d), respectively, then the Government shall be deemed to
have waived its rights under Clauses 23.1(c) or 23.1(d), as applicable, and the
applicable Unit Development Scheme shall be deemed approved.

 
(f)   
If there is a dispute over:

 
(i)  
whether  any  Unit  Development  Scheme  is  in  accordance  with  the criteria
described in Clause 23.1(b); or

 
(ii)  
whether  any  modifications  provided  by  the  Commissioner  are  in accordance
with the criteria described in Clause 23.1(d), then either Party may refer the
matter to an expert for determination in accordance with Clause 28.14, according
to the applicable criteria described in Clause 23.1(b) and Clause 23.1(d),
respectively.

 
 
75

--------------------------------------------------------------------------------

 
 
(g)           
Where the expert determines that

 
(i)  
a  Unit  Development  Scheme  is  in  accordance  with  the  criteria described
in Clause 23.1(b), such Unit Development Scheme shall become the Approved Unit
Development Scheme; or

 
(ii)  
that modifications provided by the Commissioner are in accordance with the
criteria described in Clause 23.1(d), such Unit Development Scheme, as modified
pursuant to the modifications provided by the Commissioner shall become the
Approved Unit Development Scheme.

 
(h)   
Where  the  expert  determines  that  a  Unit  Development  Scheme  is  not  in
accordance with the criteria described in Clause 23.1(b), then such expert shall
advise the Licensee how such Unit Development Scheme may be revised in order to
meet the applicable criteria. The Licensee shall have the right to revise a Unit
Development Scheme in accordance with such advice from the expert and to
re-submit such revised Unit Development Scheme to the Commissioner by written
notice within sixty (60) days of receipt of such advice from such expert. If the
Commissioner determines, acting reasonably, that such revised Unit Development
Scheme is still not in accordance with the criteria described in Clause 23.1(b),
then the Commissioner shall within a further thirty (30) days submit the
Licensee’s then current Unit Development Scheme, and the Commissioner’s
proposal, to the expert referred to in Clause 23.1(f).Within thirty (30) days
thereafter the expert shall choose either the Licensee’s then current Unit
Development Scheme or the Commissioner’s proposal (such choice to be based upon
which proposal best meets the criteria described in Clause 23.1(b) and most
closely takes into account the expert’s advice under this Clause 23.1(h)) and
all of the costs and expenses arising in relation to or incurred by the Parties
with respect to this second submission to the expert shall be paid by that Party
whose proposal is  not selected by the expert. Subject to any modifications as
contemplated pursuant to Clause 23.1(d), the proposal selected by the expert
shall become the Unit Development Scheme.

 
(i)   
Where the expert determines that modifications provided by the Commissioner are
not in accordance with the criteria described in Clause 23.1(d), then such
expert shall advise the Commissioner how such modifications may be revised
inorder to meet the applicable criteria. The Commissioner shall have the right
to revise such modifications in accordance with such advice from the expert and
to provide such revised modifications to the Licensee by written notice within
sixty (60) days of receipt of such advice from the expert. If the Licensee
determines, acting reasonably, that such revised modifications are still not in
accordance with the criteria described in Clause 23.1(d), then the Licensee
shall within a further thirty (30) days submit the Commissioner’s then current
modifications, and the Licensee’s proposal, to the expert referred to in Clause
23.1 (f).Within thirty (30) days thereafter the expert shall choose either the
Commissioner’s then current modifications or the Licensee’s proposal (such
choice to be based upon which proposal best meets the criteria described in
Clause 23.1(d) and most closely takes into account the expert’s advice under
this Clause 23.1(i)) and all of the costs and expenses arising in relation to or
incurred by the Parties with respect to this second submission to the expert
shall be paid by that Party whose proposal is not selected by the expert. The
proposal selected by the expert shall become modifications to the approved Unit
Development Scheme. If the Commissioner does not provide such revised
modifications to the Licensee within such time period the Government shall have
waived all rights under this Clause 23.1, and the applicable Unit Development
Scheme shall become the Approved Unit Development Scheme.

 
 
76

--------------------------------------------------------------------------------

 
 
(j)   
In  the  event  that  the  Licensee  has  not  (with  the  agreement  of  the  other
licensees)   submitted   to   the   Minister   of   Petroleum   a   proposed   Unit
Development Scheme within the time provided under Clause 23.1(b), then, within
six (6) months of the date that the Licensee was to submit a proposed Unit
Development Scheme, the Minister of Petroleum shall propose to the Licensee, and
the other licensee(s), a Unit Development Scheme as provided for in Clause
23.1(b), mutatis mutandis, and which is equitable to the Licensee and the other
licensee(s).

 
(k)   
If there is a dispute over any such Unit Development Scheme proposed by the
Minister of Petroleum, then either Party may, within thirty (30) days of receipt
of  any  such  proposal,  refer  the  matter  to  an  expert  for 
determination  in accordance with Clause 28.14 and the relevant criteria
described in Clause 23.1(b).


23.2  Joint Development of Infrastructure
 
If there is a:
 
(a)   
Reservoir within the Licence Area; and

 
(b)   
a separate Reservoir located in one or more other Licence areas (either held by
the Licensee or another licensee(s), but in any event existing entirely within
the international borders of The Gambia);

 
then the Licensee shall have the right, but not the obligation, jointly to
develop and utilize infrastructure (including pipelines and other facilities)
with such other licensee(s).  In such a case Clauses 6.5, 6.6 and 6.7 shall be
otherwise applicable, mutatis mutandis.
 
 
77

--------------------------------------------------------------------------------

 


ARTICLE 24: DIRECTIONS REGARDING PETROLEUM RESERVOIR ACROSS BOUNDARIES


24.1       Cross-Border Unitization
 
Where the Minister of Petroleum is satisfied that any Reservoir in the License
Area extends into an area to which the Minister of Petroleum’s powers to grant
Licences pursuant to the Act do not apply and the Minister of Petroleum
considers that it should be developed as a unit in cooperation by the Licensee
and all other Persons having an interest in any part of the Reservoir, the
Minister of Petroleum may from time to time by notice in writing give to the
Licensee such directions as the Minister of Petroleum may think fit as to the
manner in which the rights conferred by this Licence shall be exercised.
 
24.2       Observation of Cross-Border Unitization Scheme
 
The Licensee shall observe and perform all such requirements in relation to the
Licence Area as may be specified in any such direction.
 
24.3       Amendments to Domestic Unitization Scheme
 
Any such direction may add to, vary or revoke the provisions of a Unit
Development Scheme referred to in Article 23 in the event that a Reservoir that
is previously the subject of Article 23 is determined to be a cross-border
Reservoir.
 
ARTICLE 25:   APPLICABLE LAW
 
25.1       Governing Law
 
This Licence shall be governed by, interpreted and construed in accordance with
the Laws of The Gambia.
 
 
78

--------------------------------------------------------------------------------

 
 
ARTICLE 26:   SURRENDER AND TERMINATION
 
26.1       Surrender of Rights
 
The Licensee, by giving to the Minister of Petroleum not less than thirty (30)
days notice in writing, may:
 
(a)   
if its obligations in respect of the Initial Exploration Period and any
Extension Exploration Period have been fulfilled, at any time thereafter during
the relevant period surrender its rights and subject to Clause 26.5 be relieved
of further obligations in respect of the entire Licence Area; and

 
(b)   
at any time after the Effective Date, surrender its rights and be relieved of
its obligations in respect of any area forming part of the Licence Area provided
however, that no surrender by the Licensee of its rights over any part of the
Licence Area shall relieve the Licensee of its work obligations set out in
Article 3 or its rehabilitation obligations under Section 50 of the Act.

 
26.2       Termination
 
Subject  to  Clauses  26.3  and  26.4,  this  Licence  will  terminate  on  written  notice  by
the Minister of Petroleum to the Licensee in the following events:
 
(a)   
if the Licensee is in material default of any obligation under this Licence or
the Act, provided that any failure by the Licensee to comply with its
obligations under Clause 3.1 (Work Obligations), Article 4 (Work Programmes and
Budgets), Clause 6.1 (Initial Notice of Discovery), Clause 6.2 (Discovery Merits
Appraisal), Clause 6.5 (Proposed Development and Production Plan Requirement and
Content), Article 7 (Royalties, Bonuses, Rentals, Payroll Tax and Development
Levy), Article 8 (Conduct of Petroleum Operations), or Article 17 (Financial
Guarantee), or its material obligations under the Tax Schedule shall be deemed
to be a material default entitling the Minister of Petroleum to terminate this
Licence under this Clause 26.2(a); or

 
 
79

--------------------------------------------------------------------------------

 
 
(b)   
(i)
if an order is made or a resolution is passed by a court of competent
jurisdiction  for  the  winding  up,  dissolution,  liquidation  or
reorganization under any bankruptcy law of a Person constituting the Licensee
unless it is for the purpose of amalgamation or reconstruction and the Minister
of Petroleum has been notified of the amalgamation or reconstruction in advance;

 
 
(ii)
if a Person constituting the Licensee becomes insolvent or bankrupt, or makes an
assignment for the benefit of creditors without the consent of the Minister of
Petroleum; or

 
 
(iii)
if a receiver is appointed for a substantial part of the assets of a Person
constituting the Licensee, and either Party may terminate this Licence in the
following events:

 
(c)          
if the other Party fails to comply with any arbitration award given as a result
of arbitration pursuant to Article 28 or any decision of an expert pursuant to
Clause 28.14; or

 
 
(d)
if as a result of an event or circumstance of Force Majeure, either Party is
relieved from performing a material obligation pursuant to Clause 27.1 for a
period in excess of eighteen (18) months and it is reasonable to assume that the
Party will be unable to resume performance of that material obligation within
the next six (6) months.

 
26.3       Notice of Termination
 
Before terminating this Licence pursuant to Clause 26.2(a) the Minister of
Petroleum shall, by written notice to the Licensee, give not less than thirty
(30) days notice (or such longer period not to exceed one hundred and twenty
(120) days as may be required to give the Licensee a reasonable opportunity to
remedy the relevant breach if that breach is capable of remedy) of his or her
intention to terminate this Licence stating in detail the grounds of the
intended termination.
 
26.4        Cure Rights
 
The Minister of Petroleum shall not terminate this Licence under Clause 26.2(a)
if the Licensee remedies or removes the grounds for termination to the
reasonable satisfaction of the Minister of Petroleum within the time period
specified pursuant to Clause 26.3.
 
 
80

--------------------------------------------------------------------------------

 
 
26.5       Consequences of Surrender or Termination or Expiry of Term
 
Notwithstanding the termination of this Licence pursuant to Clause 26.2, the
surrender of rights by the Licensee pursuant to Clause 26.1(a) or the expiry of
the Term, the terms of this Licence shall remain in full force and effect in
respect of:
 
(a)   
unperformed  obligations  that  arose prior  to  that  termination,  surrender 
or expiry;

 
(b)   
liabilities that accrued prior to the termination, surrender or expiry; and

 
(c)   
liabilities arising out of or in connection with circumstances, acts or
omissions that occurred prior to the termination, surrender or expiry.

 
ARTICLE 27:    FORCE MAJEURE
 
27.1       Relief for Force Majeure
 
If by reason of Force Majeure a Party is unable, wholly or partially, to perform
any of its obligations hereunder (other than an obligation to pay or expend
money), then the Party so affected by Force Majeure shall be relieved of such
obligations to the extent of that inability.
 
27.2       Definition of Force Majeure
 
The expression “Force Majeure” shall mean any event or circumstance that is
beyond the reasonable control of the Party claiming relief under Clause 27.1
having acted in accordance with Best Industry Practice and, subject to the
foregoing, shall include:
 
(a)   
national   or   industry-wide   strikes,   lockouts,   labour   or   other  
industrial disturbances (including sabotage) and civil disturbances;

 
 
81

--------------------------------------------------------------------------------

 
 
(b)   
epidemics and quarantine restrictions;

 
(c)   
accidents, landslides, lightning, earthquakes, volcanic eruptions, meteorite
impacts, fires, floods, storms, fog, tidal waves, washouts and explosions,
shipwrecks and perils to navigation and other acts of God; and

 
(d)   
acts of war, including blockades, insurrections, riots, arrests and restraints
of rulers and peoples, or conditions arising out of or attributable to war
(declared or undeclared).

 
27.3  Exclusions from Force Majeure
 
Notwithstanding anything in Clauses 27.2, the following events or circumstances
shall not be treated as Force Majeure:
 
(a)   
lack  of  money  or  credit,  lack  or  markets,  economic  hardship,  changesin
market conditions, including changes which directly or indirectly affect the
demand for or price of Petroleum, including the demand for, or price of, any
commodity used in the pricing thereof or the ability to make a profit or to
receive a satisfactory rate of return from the Production, sale or consumption
of Petroleum;

 
(b)   
the imposition of sanctions by any government or governmental authority due
solely to the failure of the Licensee to comply with any law or regulation;

 
(c)   
the withdrawal or expiration of, or failure to obtain, any necessary consent,
confirmation, authorization or other approval of any government or governmental
authority which the Licensee, having acted in accordance with Best Industry
Practice, can apply for and obtain, maintain or extend or could have applied for
and obtained, maintained or extended;

 
(d)   
the  breakdown,  failure  or  non-operation  of  machinery  comprising 
theLicensee’s facilities:

 
(i)  
caused by normal wear and tear;

 
(ii)  
caused by the non-availability of any part or parts of the machinery;and

 
(iii)  
which has been caused by a design or manufacturing defect which is patent, known
or foreseeable as the date of this Licence.

 
 
82

--------------------------------------------------------------------------------

 
 
27.4       Notice of Force Majeure
 
A Party shall have the benefit of relief from its obligations under Clause 27.1
with effect from the commencement of the relevant event or circumstance of Force
Majeure, provided that as soon as is practical in the circumstance such affected
Party gives to the other Party notice, written or oral (but if oral, promptly
confirmed in writing) of the Force Majeure, including a full description thereof
and of the likely impact on such Party’s performance of its obligations
hereunder.  If such notice is not given as soon as is practical then the Party’s
relief from its obligations shall not be effective until the giving of such
notice.
 
27.5       Mitigation
 
A Party seeking relief from its obligations due to Force Majeure shall:
 
(a)   
use all reasonable efforts to overcome the effects of the Force Majeure and to
perform its obligations hereunder;

 
(b)   
provide the other Party with regular written updates (no less often than every
ten (10) days) on its efforts to overcome the effects of the Force Majeure, the
status of its ability to perform its obligations hereunder and a good faith
estimate of when it will be able to resume performance of such obligations; and

 
(c)   
provide notice to the other Party promptly upon it being able to fully resume
performance of its obligations hereunder.

 
27.6       Extension of Term for Force Majeure
 
The  period  for  the  performance  of  any  obligation  or  exercise  of  any  right  by  a  Party
hereunder shall be extended by an amount of time equal to the period during
which that Party was relieved from performing a material obligation pursuant to
Clause 27.1.
 
 
83

--------------------------------------------------------------------------------

 
 
ARTICLE 28:   ARBITRATION
 
28.1       Amicable Settlement Efforts
 
The Parties shall use their best efforts to settle amicably all disputes or
differences arising out of or in connection with any of the terms and conditions
of this Licence or the interpretation thereof (each a “Dispute”).
 
28.2       Notification
 
Notwithstanding Clause 28.1 but subject to Clause 28.14, a Party who desires to
submit a Dispute for resolution shall provide to the other Party written notice
of the Dispute (a “Notice of Dispute”). The Notice of Dispute shall contain a
brief statement of the nature of the Dispute and the relief requested. The
submission of a Notice of Dispute shall toll any
applicable  statutes  of  limitation  related  to  the  Dispute,  pending  the  conclusion  or
abandonment of dispute resolution proceedings under this Article 28.
 
28.3       Arbitration
 
Except for Disputes which are expressly stated in this Licence to be referable
to an expert, any Dispute shall be exclusively and definitively resolved through
final and binding arbitration, its being the intention of the Parties that this
Article 28 constitutes a broad form arbitration agreement designed to encompass
all possible disputes.
 
28.4       Arbitration Rules
 
(a)   
The arbitration shall be conducted in accordance with the Rules of Procedure for
Arbitration Proceedings (the“ICSID Rules”) of the International Centre for
Settlement of Investment Disputes (“ICSID”) and except as provided in Clause
28.4 (b) the Parties irrevocably agree to submit themselves to the jurisdiction
of ICSID.

 
 
84

--------------------------------------------------------------------------------

 
 
(b)   
If:

 
(i)     
any request for arbitration made pursuant to Clause 28.2 and Article 36 of the
Convention on the Settlement of Investment Disputes between States and Nationals
of Other States 1965 (the “ICSID Convention”) is not registered by the
Secretary-General under Clause 36(3) of the ICSID Convention; or

 
(ii)     
ICSID or the arbitral tribunal fails or refuses to assume or to exercise
jurisdiction or to continue to exercise jurisdiction with respect to any dispute
referred to it; or

 
(iii)     
for any other reason the Dispute cannot be fully determined by arbitral
proceedings pursuant to the ICSID Rules, then any such Dispute shall be
determined by means of arbitration in accordance with the Rules of Arbitration
of the International Chamber of Commerce (the “ICC”).



28.5       Law Governing the Arbitration
 
The Arbitration shall be governed by English Law.
 
28.6       Number of Arbitrators
 
The arbitration shall be conducted by three arbitrators, unless the Parties
agree to a sole arbitrator within thirty (30) days after the day on which the
Notice of Dispute is delivered (the “Dispute Filing Day”).
 
28.7       Method of Appointment of the Arbitrators
 
(a)   
If the arbitration is to be conducted by a sole arbitrator, then the arbitrator
will be jointly selected by the Parties.  If the Parties fail to agree on the
arbitrator within thirty (30) days after the Dispute Filing Day the arbitrator
shall be appointed by the Chairman of the Administrative Council pursuant to the
ICSID Rules or, in the case of an arbitrator under Clause 28.4(b), by the ICC
International Court of Arbitration.

 
 
85

--------------------------------------------------------------------------------

 
 
(b)   
If the arbitration is to be conducted by three arbitrators, then each Party
shall appoint one arbitrator within thirty (30) days of the filing of the
arbitration, and the two arbitrators so appointed shall select the presiding
arbitrator within thirty (30) days after the latter of the two arbitrators has
been appointed by the Parties.  If a Party fails to appoint its Party-appointed
arbitrator or if the two Party-appointed arbitrators cannot reach an agreement
on the presiding arbitrator within the applicable time period, then the
remaining arbitrator shall be, at the request of either Party, appointed by the
Chairman of the Administrative Council pursuant to the ICSID Rules or, in the
case of an arbitration under Clause 28.4(b), by the ICC International Court of
Arbitration.

 
(c)   
If there is more than one Person constituting Licensee, and if such Persons are
unable to agree upon their Party-appointed arbitrator; and the Persons
constituting Licensee, and the Government, cannot unanimously agree upon the
appointment of all three arbitrators within the applicable time period, then all
three arbitrators shall be, at the request of either Party, appointed by the
Chairman of the Administrative Council pursuant to the ICSID Rules, or, in the
case of an arbitration under Article 28.4(b), by the ICC International Court of
Arbitration.

 
28.8       Consolidation
 
If the Parties initiate multiple arbitration proceedings the subject matters of
which are related by common questions of law or fact and which could result in
conflicting awards or obligations, then all such proceedings may be consolidated
into a single arbitral proceeding.
 
28.9       Place of Arbitration
 
Unless otherwise agreed by all Parties to the Dispute, the place of arbitration
shall be London, England.
 
 
86

--------------------------------------------------------------------------------

 

28.10     Language
 
The arbitration proceedings shall be conducted in the English language and the
arbitrator(s) shall be fluent in the English language.
 
28.11     Entry of Judgment
 
The award of the arbitral tribunal shall be final and binding. Judgment on the
award of the arbitral tribunal may be entered and enforced by any court of
competent jurisdiction. Subject (in the case of arbitral proceedings under
Clause 28.4(a)) to the provisions of Section 5 of Chapter IV of the ICSID
Convention and Chapter VII of the ICSID Rules, each Party hereby irrevocably
undertakes:
 
(a)   
to treat any arbitral award or procedural order made by the arbitral tribunal
constituted pursuant to this Clause 28.11 as final and binding; and

 
(b)   
to comply with and to carry out any such arbitral award or procedural order,
fully and without delay.

 
28.12     Service
 
Any legal process or notice required for any arbitration proceeding or expert
determination shall be deemed properly served if sent in accordance with Article
30 of this Licence.
 
28.13     Conservatory and Provisional Measures
 
(a)   
Prior  to  the  constitution  of  the  arbitral  tribunal  or  in  the  absence 
of  the jurisdiction  of  the  arbitral  tribunal,  any  Party  may  apply  to 
a  court  of competent jurisdiction for conservatory or provisional measures for
the preservation of the rights and interests of any Party under or with respect
to this Licence and the arbitration agreement set forth in this Article 28. The
Parties agree that seeking such conservatory or provisional measures shall
be without prejudice to the Parties’ rights and obligations to resolve Disputes
in the manner set forth in Clause 28.3.

 
 
87

--------------------------------------------------------------------------------

 
 
(b)   
Without prejudice to the provisions of Article 47 of the ICSID Convention and
Rule 39 of the ICSID Rules (in the case of any arbitral proceeding begun
pursuant to Clause 28.4(a) of this Licence), the Parties agree that the arbitral
tribunal may, upon the application of either Party, take such conservatory or
provisional measures as the arbitral tribunal may consider necessary with
respect to:

 
(i)  
the subject matter of the Dispute or any ancillary claim referred to it;

 
(ii)  
the maintenance or efficient conduct of the arbitration; or

 
(iii)  
the preservation of the rights and interests of any Party under or with respect
to this Licence and the arbitration agreement set forth in this Article 28,
including the making of an order requiring any Party to refrain from filing or
pursuing, or to terminate or withdraw, any action, suit or proceeding in any
court of competent jurisdiction or, to the extent not prohibited by law, other
authority which has (directly or indirectly) a connection with the subject
matter of the arbitral proceeding or jurisdiction relating to such subject
matter.



(c)   
Until such time as any arbitral proceedings begun pursuant to Clause 28.4(a) or 
Clause 28.4(b) have been finally concluded and all rights or appeal, if any,
have been exhausted, each Party irrevocably agrees not to initiate any
proceedings or file any action or suit in any action or suit in any court of
competent jurisdiction or before any judicial or other authority arising out of
or in connection with this Licence, the arbitration agreement set forth in this
Article 28, or any Dispute, including proceedings brought with a view to
recourse or appeal against or revision or the annulment of any arbitral award or
procedural order made by the arbitral tribunal or proceedings in which relief or
remedy is sought by way of injunction or other judicial order (interlocutory or
final) which would have the effect (directly or indirectly)of restraining or
impeding the maintenance or prosecution by either Party of any arbitral
proceeding initiated pursuant to Clause 28.4(a) or Clause 28.4(b), except
proceedings brought exclusively for the purpose of recognition and enforcement
of any arbitral award or procedural order made by the arbitral tribunal.

 
 
88

--------------------------------------------------------------------------------

 

28.14     Expert Determination
 
For any Dispute which is expressly stated in this Licence to be referable to an
expert, the Parties hereby agree that such decision shall be conducted
expeditiously by an expert selected unanimously by the Parties. The expert is
not an arbitrator of the Dispute and shall not be deemed to be acting in an
arbitral capacity. The Party desiring an expert determination shall give the
other Party written notice of the request for such determination. On the request
of any Party the International Centre for Expertise of the ICC shall appoint
such expert and shall administer such expert determination through the ICC’s
Rules for Expertise. The expert, once appointed, shall have no
ex parte communications with any of the Parties concerning the expert
determination or the underlying Dispute. All Parties agree to cooperate fully in
the expeditious conduct as such expert determination and to provide the expert
with access to all facilities, books, records, documents, information and
personnel necessary to make a fully informed decision in an expeditious manner.
Before issuing his or her final decision, the expert shall issue a draft report
and allow the Parties to comment on it. The expert shall endeavor to resolve the
Dispute within thirty (30) days (but no later than ninety (90) days) after his
or her appointment, taking into account the circumstances requiring an
expeditious resolution of the matter in Dispute. The expert’s decision shall be
final and binding on the Parties and not subject to any rights of appeal.
 
28.15     Waiver of Sovereign Immunity
 
Any Party that now or hereafter has a right to claim sovereign immunity for
itself or any of its assets hereby waives any such immunity to the fullest
extent permitted by the laws of any applicable jurisdiction. This waiver
includes immunity from:
 
  (a)   
any expert determination, mediation, or arbitration proceeding commenced
pursuant to this Licence;

 
(b)   
any   judicial,   administrative   or   other   proceedings   to   aid   the   expert
determination, mediation or arbitration commenced pursuant to this Licence;

 
  (c)   
any effort to confirm, enforce or execute any decision, settlement, award,
judgment, service of process, execution order or attachment (including pre-
judgment attachment) that results from an expert determination, mediation,
arbitration or any judicial or administrative proceedings commenced pursuant to
this Licence.
 
Each Party acknowledges that its rights and obligations hereunder are of a
commercial and not a government nature.

 
 
89

--------------------------------------------------------------------------------

 
 
28.16     Government’s Dispute Resolution Financing Option
 
(a)   
If there is a Dispute prior to the first payment by the Licensee of a royalty
pursuant to Clause 7.2. the Government may by written notice to the Licensee
require  that  the  Licensee  promptly  reimburse  the  Government  for  out-of-
pocket costs reasonably incurred by the Government in relation to the conduct of
that Dispute, including in relation to the retention by the Government of
international and domestic legal counsel and one or more experts.

 
(b)   
The aggregate amount of costs for which the Government may be reimbursed
pursuant to Clause 28.16(a) during the Term shall be two million Dollars
($2,000,000) or one hundred percent (100%) of jointly validated incurred
expenses by the Government, whichever is larger.

 
(c)   
Subject to any confidentiality obligations and except to the extent that it
would prejudice its right to claim legal or other privileges, the Government
shall provide invoices and other reasonable supporting documents in relation to
any claim for reimbursement under Clause 28.16.

 
(d)   
The  Licensee’s  obligation  to  pay  the  royalty  under  Article  7  shall 
not commence until the royalty amount that the Licensee would otherwise have
paid under Article 7 is equal to 200% of the aggregate amount (if any) that the
Licensee paid to the Government under Clause 28.16(a).

 
(e)   
The arbitrator(s) or expert that finally determines a Dispute pursuant to this
Article  28  may  as  part  of  the  related  award  require  the  Government 
to promptly repay to the Licensee some or all of the costs paid by the Licensee
to the Government under Clause 28.16(a), with such interest thereon as the
arbitrator(s) or expert determines is appropriate. Any costs repaid by the
Government under this Clause 28.16(e) shall not be included in the calculation
of amounts paid to the Government for the purpose of Clause 28.16(d).

 
 
90

--------------------------------------------------------------------------------

 
 
28.17      Confidentiality of Dispute Resolution Proceedings
 
The Parties shall keep confidential and not use for any collateral or ulterior
purpose the
subject  matter  of  an  arbitration  or  expert  determination  hereunder  and  all  information
(whether given orally, in writing or otherwise) produced for, or arising in
relation to, the arbitration or expert determination hereunder including any
award arising out of it except insofar as is necessary to implement and enforce
any award or otherwise as required by law.
 
ARTICLE 29:   INDEMNITY
 
29.1       Indemnity
 
The Licensee shall at all times keep the Government indemnified in accordance
with Section 41 of the Act.
 
ARTICLE 30:   NOTICES
 
30.1       Method of Notice
 
Any notice or other document given by one Party to another under or in
connection with this Licence shall:
 
(a)   
if transmitted by fax, be deemed to have been given and received at the place of
receipt on the next business day in the country of receipt, following the day of
sending, provided that the sender has received telephone confirmation from the
recipient of receipt of same on or before the date transmission is deemed to
have been received as above;

 
(b)   
if transmitted by email, be deemed to have been given and received at the place
of receipt on the next business day in the country of receipt, following the day
of sending, provided that the sender has received telephone confirmation from
the recipient of receipt of same on or before the date transmission is deemed to
have been received as above;

 
 
91

--------------------------------------------------------------------------------

 
 
(c)   
if hand delivered, be deemed to have been given and received at the place of
receipt on the date of delivery, provided that if such date is a day other than
a business day in the place of receipt, such notice or document shall be deemed
to have been given and received at the place of receipt on the first business
day thereafter in the place of receipt; and

 
(d)   
if mailed, be deemed to have been given and received at the place of receipt on
the date of actual receipt. Provided that in the event of a postal disruption,
such notices or documents must either be hand delivered or sent by fax or email.

 
30.2  Addresses for Notice
 
All notices under this Licence shall be addressed:
 
(a)   
If to the Government, or the Minister of Petroleum, to:


The Government of The Republic of The Gambia
Attn:  Minister of Petroleum
Ministry of Petroleum
Futurelec Building
Bertil Harding Highway
Kotu, KMC The Gambia
Facsimile:+220-4465401

   with a copy to the Commissioner.
 
(b)   
If to the Commissioner, to:

 
Commissioner for Petroleum
Ministry of Petroleum
Futurelec Building
Bertil Harding Highway
Kotu, KMC The Gambia
Facsimile:+220-4465401
 
     and
 
 
92

--------------------------------------------------------------------------------

 
 
(c)   
If to the Licensee, to: CAMAC Energy Inc.

 
Attn: Senior Vice President (Exploration & Production)

1330 Post Oak Boulevard, Suite 2575

Houston, Texas 77056

U.S.A.

Telephone: +1 713-797-2940
Facsimile: +1 713-797-2990
 
with a copy to:
 
CAMAC Energy Inc. Attn: General Counsel
1330 Post Oak Boulevard, Suite 2575

Houston, Texas 77056

U.S.A.

Telephone: +1 713-797-2940

Facsimile: +1 713-797-2990
 
ARTICLE 31:   MISCELLANEOUS
 
31.1       Stability
 
If any change to any Applicable Laws or introduction of any new Applicable Laws,
other than a Health, Safety and Environment Laws, results in a material change
in the net economic benefits that the Licensee enjoys under this Licence
immediately prior to that change in Applicable Laws, the Parties shall meet and
act in good faith in attempting to negotiate those revisions to the Licence for
the benefits of both Parties.
 
 
93

--------------------------------------------------------------------------------

 
 
31.2        Inconsistencies
 
Subject to the preamble of Clause 1.1, in the event of a clear conflict or clear
inconsistency between a provision of this Licence and a provision of the Act,
the provision of the Act shall prevail to the extent of the clear conflict or
clear inconsistency. In the event of a clear conflict or clear inconsistency
between a provision of this Licence and a provision of the Tax Schedule, the
provision of the Tax Schedule shall prevail to the extent of the clear conflict
or clear inconsistency.
 
31.3        Waivers
 
No failure or delay by any Party in exercising any of its rights under the
Licence shall operate as a waiver thereof, nor shall any single or partial
exercise preclude any other or further exercise of such rights.

31.4        Amendments
 
No variation of this Licence shall be effective unless in writing and signed by
the Minister of Petroleum and the Licensee.
 
31.5       Time of the Essence
 
Time shall be of the essence in this Licence.
 
31.6        Payments
 
Except as expressly indicated otherwise, all sums of money referred to in this
Licence are expressed and shall be payable in Dollars. All payments shall be in
immediately available funds.
 
 
94

--------------------------------------------------------------------------------

 
 
31.7       Entire Agreement
 
This Licence constitutes the entire agreement between the Parties and supersedes
all prior agreements, representations, warranties, statements, promises,
information, arrangements and understandings, whether oral or written, express
or implied, with respect to the subject matter hereof.
 
31.8       Successors and Assigns
 
This Licence shall be binding upon the Parties hereto and their respective
administrators, successors and assigns.
 
31.9       Severability
 
Wherever possible, this Licence, and all documents contemplated hereunder, shall
be construed and interpreted so as to be effective and valid under Applicable
Laws. If any provision of this Licence or any document contemplated hereunder,
for any reason shall be deemed invalid or prohibited under Applicable Laws, such
provision shall be invalid or prohibited only to the extent of such invalidity
or prohibition, which shall not invalidate the remainder of such provision or
the remaining provisions of this Licence.
 
 
95

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this Licence by their proper
officers duly authorized on their behalf on the first date above written.
 
 
THE REPUBLIC OF THE GAMBIA
Represented for these purposes by the Minister of Petroleum
  CAMAC Energy A2 (Gambia) Ltd.                           Per:
 
  Per:
 
   
Hon. Minister of Petroleum
   
Dr. Kase Lawal
    Mrs. Teneng Mba Jaiteh     Chairman/CEO  

 
 
96

--------------------------------------------------------------------------------

 
 
ANNEX “A”
 
DESCRIPTION OF LICENCE AREA


The licence area referenced in the definition of Licence Area is the area marked
by light- green shade in the map of Annex B. The area is rectangular with the
area and the coordinates as follows:
 
Block A2
AREA (KM2)
1,282.37
NW Corner
13 Deg 35 Min 36 Sec N
17 Deg  40 Min 00 Sec W
NE Corner
13 Deg 35 Min 36 Sec N
17 Deg  15 Min 00 Sec W
SE Corner
13 Deg  20 Min 00 Sec N
17 Deg  15 Min 00 Sec W
SW Corner
13 Deg  20 Min 00 Sec  N
17 Deg  40 Min 00 Sec W

 
 
97

--------------------------------------------------------------------------------

 
 
ANNEX “B”
 
MAP OF LICENCE AREA
 
[cak_ex108003.jpg]
 
 
98

--------------------------------------------------------------------------------

 
 
ANNEX “C”
 
ROYALTY
 
Tranche of Production
Average Daily Production During Month1
(bopd)
 ROYALTY from to
0
24,999
12.5%
25,000
49,999
12.5%
50,000
74,999
12.5%
75,000
99,999
12.5%
100,000
124,999
13%
125,000
149,999
13%
150,000
174,999
13%
175,000
199,999
13%
200,000
224,999
15.5%
225,000
249,999
15.5%
250,000
274,999
15.5%
275,000
299,999
15.5%
300,000
324,999
16.5%
325,000
349,999
16.5%
350,000
374,999
16.5%
375,000
399,999
17.5%
400,000
424,999
18.5%
425,000
449,999
18.5%
450,000
474,999
19.5%
475,000
499,999
20.5%
500,000
524,999
20.5%
525,000
549,999
20.5%
550,000
574,999
21.5%
575,000
599,999
21.5%

 
 
99

--------------------------------------------------------------------------------

 
 
600,000
624,999
22.5%
625,000
649,999
22.5%
650,000
674,999
22.5%
675,000
699,999
22.5%
700,000
724,999
23.5%
725,000
749,999
23.5%
750,000
774,999
24.5%
775,000
799,999
24.5%
800,000
824,999
25%
825,000
849,999
25%
850,000
874,999
25%
875,000
899,999
25%
900,000
924,999
25%
925,000
949,999
25%
950,000
974,999
25%
975,000
999,999
25%
Over 1,000,000
25%



Notes:
 
1.
The “Average Daily Production” described above shall be calculated by
aggregating the daily Production (in Barrels) from the relevant Development and
Production Area in each relevant month and dividing by the number of days in
that relevant month the Licensee Produced Crude Oil.

 
 
100

--------------------------------------------------------------------------------

 
 
ANNEX “D”
 
FORM OF BANK GUARANTEE




[This Bank Guarantee is to be issued by a First Class International Bank
reasonably acceptable to The Gambia]


BENEFICIARY: The Republic of The Gambia
 
APPLICANT:
 
AMOUNT:
 
Dear Sir or Madam:
 
This guarantee is provided pursuant to the Petroleum Licence between The Republic of The
Gambia  (“The  Gambia”)  and_______(the  “Licensee”),  dated  [ _____],  (the
“Licence”).  Under Article 17 of the Licence, the Licensee is required to
provide The Gambia with a bank guarantee to guarantee the payment by the
Licensee of the amount stipulated in Section 2 belowunder the Licence and the
Petroleum (Exploration, Development and Production) Act 2004 (the “Act”),
including without limitation in respect of the Licensee’s minimum work
obligations, indemnity obligations, rehabilitation obligations and obligations
in respect of environmental liabilities (the “Guaranteed Obligations”).
 
1.
The [ ________ ] Bank hereby agrees to act as guarantor of the payment by the
Licensee of all amounts due to The Gambia by the Licensee under the Licence and
the Act.

 
2.
The Obligation assumed by [ ________ ] Bank under this bank guarantee shall be
limited to the payment to The Gambia of the amounts claimed in any demands for
payment delivered by The Gambia pursuant to Section 4 below, provided that the
amount of any such payment shall not, when aggregated with any other payments
previously made to The Gambia under this bank guarantee, exceed [ ________ ]
United States Dollars (the “Maximum Aggregate Liability”). The [ ] Bank’s
liability to pay The Gambia in respect of expenses pursuant to Section 10 or in
respect of interest pursuant to Section 11 shall not be subject to the
limitation on liability set forth in this Section 2.

 
 
101

--------------------------------------------------------------------------------

 
 
3. 
This bank guarantee is irrevocable, unconditional and automatically enforceable.

 
4.
Our  payment  obligations  under  this  bank  guarantee  are  due  and  owing 
upon presentation, prior to the expiry of this bank guarantee, of a letter
addressed to the bank by The Gambia:

 
(a)   
claiming the payment of an amount not exceeding the Maximum Aggregate Liability
(when aggregated with all previous claims made and paid hereunder) together 
with  any  amounts  due  under  Sections  10  and  11  of  this  bank guarantee;
and

 
(b)   
declaring that the Licensee has failed to perform one or more of its Guaranteed
Obligations and that the amount claimed is therefore due and payable to The
Gambia.



5. 
The Gambia may make multiple claims under this bank guarantee.

 
6.
We  hereby  waive  diligence,  presentment,  demand  for  payment,  protest, 
any requirement that The Gambia exhaust any right or power or take any action
against the Licensee, all notices (whether of non-payment by the Licensee,
dishonour, protest or otherwise) and all demands whatsoever. Our obligations
hereunder are continuing, absolute and unconditional, and will not be in any way
affected by giving of time or any forbearance by The Gambia, the waiver or
consent by The Gambia with respect to any provision of the Licence, and
irrespective of the validity, regularity, enforceability or value of the
Licence, or by any other circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor, all of which are
hereby expressly waived.

 
7.
Our obligations hereunder shall be paid in United States Dollars to the bank
account designated by The Gambia, free and clear of and without reduction by
reason of any and all present and future taxes, levies, imposts, deductions,
assessments, charges of withholdings whatsoever levied, assessed, imposed or
collected with respect thereto by any governmental authority in any
jurisdiction. We shall bear and pay any and all fees and expenses in relation to
or in connection with any demand for payment under this Letter of Guarantee.

 
8.
We hereby waive all and any of the rights as surety which may at any time be
inconsistent with any of the above provisions.

 
 
102

--------------------------------------------------------------------------------

 
 
9. 
This bank guarantee shall be effective immediately and expire on the first to
occur of:

 
(a)   
our receipt from The Gambia of written confirmation that it has issued to
theLicensee that final Closure Certificate relating to the Licence Area; and

 
(b)   
our payment to The Gambia of amounts that are, in aggregate, equal to the
Maximum Aggregate Liability plus any interest and expenses payable by us
pursuant to Sections 10 and 11.

 
10.
The [ ________ ] Bank shall pay for or reimburse The Gambia for any and all
out-of- pocket costs or expenses, including all fees and disbursements of
counsel (located in jurisdiction outside of The Gambia or otherwise), reasonably
incurred or suffered by The Gambia in connection with any enforcement by The
Gambia of its rights under this bank guarantee, such costs or expenses to bear
interest calculated at the rate set out in Section 56 of the Act.



11. 
The Guaranteed Obligations or the unpaid portion thereof from time to time shall
bearinterest  payable  by  the [ ________
] Bank to The Gambia from the date of demand pursuant to Section 4 to the date
of payment (and both before and after judgment) at the rate set out in Section
56 of the Act.


 
12.
This bank guarantee shall be governed by the laws of [ ________ ] (without
regard to the conflict of laws rules thereof).



Yours truly,
 
The Bank ___________________
 
 
103

--------------------------------------------------------------------------------

 
 
[LETTERHEAD OF THE MINISTER OF PETROLEUM]
 
Schedule “A”
 
FORM OF DEMAND
 
(DRAWING CERTIFICATE)
 
TO:             [ _______]
Attention:  [to be inserted by Bank] Department
 
Dear Sir or Madam:
 
The undersigned refers to your Letter of Credit No. [ ________  ] issued by you
in respect of [ ________ ] and bearing issue date [ ________ ], and makes demand
in the aggregate amount of $[ ________ ] in lawful money of the United States of
America. The undersigned certifies that:
 
(a)   
such amount is due and payable in respect of unperformed obligations of [    ]
pursuant to the terms of its Petroleum Licence dated [   ] with The Republic of
The Gambia; and

 
(b)   
the persons whose names appear below are duly authorized signing officers of the
Minister of Petroleum, responsible for Petroleum industry of The Republic of The
Gambia for the purpose of making this demand.



 
DATED this__________day of _______ , 201___.
 
 
[INSERT NAME]
 
 
104

--------------------------------------------------------------------------------